Exhibit 10.50

Execution Version

AMENDED AND RESTATED SUBORDINATION AGREEMENT

(Senior Subordinated Notes)

THIS AMENDED AND RESTATED SUBORDINATION AGREEMENT (as the same may be amended,
supplemented, restated or otherwise modified from time to time, this
“Agreement”), dated as of November 9, 2011, is among THE PRINCETON REVIEW, INC.,
a Delaware corporation (“Borrower”), TEST SERVICES, INC., a Colorado corporation
(“Test Services”), PRINCETON REVIEW OPERATIONS, L.L.C., a Delaware limited
liability company (“Princeton Operations”), THE PRINCETON REVIEW OF ORANGE
COUNTY, LLC, a Delaware limited liability company (“Princeton Orange County”),
PENN FOSTER, INC., a Pennsylvania corporation (“Penn Foster” and together with
The Princeton Review, Inc., each individually a “Borrower” and collectively, the
“Borrowers”), PENN FOSTER EDUCATION GROUP, INC., a Delaware corporation (“PF
Group”; and together with Borrowers, Test Services, Princeton Operations, and
Princeton Orange County, and each other Person who hereafter becomes an
“Obligor” hereunder by execution of a joinder hereto substantially in the form
of Annex II, each individually an “Obligor” and collectively, the “Obligors”),
the undersigned holders of Subordinated Indebtedness (as hereinafter defined),
(each such holder, together with its successors and assigns, individually, a
“Subordinated Creditor” and collectively, the “Subordinated Creditors”), and
GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation, in its capacity as
agent (including any successor agent, the “Senior Agent”) for the Lenders (as
hereinafter defined).

R E C I T A L S

A. Senior Agent, Subordinated Creditors and Obligors are parties to a certain
Subordination Agreement, dated as of December 7, 2009, as amended by that
certain Amendment No. 1 to Subordination Agreement, dated as of August 6, 2010
(as so amended and restated and as may be further amended, supplemented,
restated or otherwise modified from time to time as permitted hereunder, the
“Original Subordination Agreement”), pursuant to which, among other things, the
Subordinated Creditors have agreed, subject to the terms and conditions set
forth therein, to subordinate their loans and other obligations owing by the
Obligors to the loans and other obligations owing to the Senior Agent and the
Lenders.

B. Borrowers, each other “Loan Party” party thereto, Senior Agent and Lenders
have entered into a Credit Agreement of December 7, 2009, as amended and
restated by that certain Amended and Restated Credit Agreement dated as of
August 6, 2010, as further amended by that certain First Amendment to Amended
and Restated Credit Agreement dated as of March 9, 2011 and that certain Second
Amendment to Amended and Restated Credit Agreement (the “Second Amendment”)
dated as of the date hereof (as so amended and restated and as may be further
amended, supplemented, restated or otherwise modified from time to time as
permitted hereunder, the “Credit Agreement”), pursuant to which, among other
things, Lenders have agreed, subject to the terms and conditions set forth in
the Credit Agreement, to make certain loans and financial accommodations to the
Borrowers.



--------------------------------------------------------------------------------

C. Pursuant to that certain Guaranty and Security Agreement dated as of
December 7, 2009, as amended and restated by that certain Amended and Restated
Guaranty and Security Agreement dated as of August 6, 2010 entered into by and
among each “Grantor” party thereto and the Senior Agent (as the same may be
reaffirmed, amended, supplemented, restated or otherwise modified from time to
time as permitted hereunder, the “Guaranty” and, collectively with the Credit
Agreement and the other agreements, documents and instruments executed from time
to time in connection therewith, as any of the same may be amended,
supplemented, restated or otherwise modified from time to time as permitted
hereunder, the “Loan Documents”), each of such Grantors (other than the
Borrowers) has guaranteed the Borrowers’ obligations under the Credit Agreement
and each of Grantor has granted to the Senior Agent, for the benefit of the
Lenders, a Lien (as defined below) on substantially all of their assets and
properties, all as more particularly described in the Loan Documents (as defined
below);

D. Borrowers, each other “Loan Party” party thereto, and the Subordinated
Creditors have entered into a Senior Subordinated Note Purchase Agreement, dated
as of the date of the December 7, 2009 (as amended or otherwise modified as of
the date hereof, including Amendment No. 4 executed as of the date hereof
(“Fourth Amendment to Subordinate Note Purchase Agreement”) as the same may be
further amended, supplemented, restated or otherwise modified from time to time
as permitted hereunder, the “Subordinated Note Purchase Agreement”) pursuant to
which, among other things, Subordinated Creditors have extended credit to
Borrowers as evidenced by (i) certain Subordinated Promissory Notes dated as of
December 7, 2009, by TPR and Penn Foster in favor of Subordinated Creditors in
the original aggregate principal amount of $51,020,408.00, (as the same may be
amended, supplemented, restated or otherwise modified from time to time as
permitted hereunder and including any notes issued in exchange or substitution
therefor, the “Subordinated Notes” and, each individually, a “Subordinated
Note”) and (ii) certain second lien secured notes, which will become available
to the Borrowers on a delayed draw basis. in the maximum aggregate principal
amount of $5,000,000 (as the same may be amended, supplemented, restated or
otherwise modified from time to time as permitted hereunder, the “Second Lien
Loans” and, each individually, a “Second Lien Loan”).

E. Pursuant to that certain Guaranty as of December 7, 2009 entered into by and
among each “Guarantor” party thereto (other than Borrowers) and the Subordinated
Creditors (as the same may be amended, supplemented, restated or otherwise
modified from time to time as permitted hereunder, the “Subordinated Guaranty”),
each such Guarantor has guaranteed Borrowers’ obligations under the Subordinated
Note Purchase Agreement.

F. Pursuant to the Fourth Amendment to Subordinated Note Purchase Agreement, the
Obligors have granted to the Subordinated Creditors which hold Second Lien Loans
a lien on substantially all of their assets and properties to secure the payment
of the Second Lien Loans issued pursuant to the terms thereof, all as more
particularly described in the Fourth Amendment to Subordinated Note Purchase
Agreement.

G. As an inducement to and as one of the conditions precedent to the agreement
of Senior Agent and Lenders to consummate the transactions contemplated by the
Second Amendment and to induce the Lenders to continue to extend loans and other
financial accommodations under the Credit Agreement, Senior Agent and Lenders
required the execution and delivery of this Agreement by each Subordinated
Creditor and each Obligor.

 

2



--------------------------------------------------------------------------------

NOW, THEREFORE, in order to induce Senior Agent and Lenders to consummate the
transactions contemplated by the Second Amendment and to induce the Lenders to
continue to extend loans and other financial accommodations under the Credit
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto hereby agree
that the Original Subordination Agreement is hereby amended and restated in its
entirety as follows:

1. Definitions. The following terms shall have the following meanings in this
Agreement:

Agreement shall have the meaning ascribed to such term in the preamble of this
Agreement.

Amendment No. 2 Effective Date shall mean November 9, 2011.

Bankruptcy Code means the provisions of Title 11 of the United States Code, 11
U.S.C. §§ 101 et seq., as amended from time to time.

Borrowers shall have the meaning ascribed to such term in the preamble of this
Agreement.

Business Day shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to close.

Capital Securities shall mean, with respect to any Person, all shares,
interests, participations or other equivalents of such Person’s equity capital,
including common shares, preferred shares, membership interests in a limited
liability company, limited or general partnership interests in a partnership,
interests in a trust, interests in other unincorporated organizations or any
other equivalent of such ownership interest.

Cash Alternatives shall mean any form of consideration in the alternative to
cash or Cash Equivalents that is expressly acceptable to each Lender (in the
case of payment of Senior Indebtedness) or Subordinated Creditor (in the case of
payment of Subordinated Indebtedness) at the time such consideration is
tendered; provided that the acceptance in any one instance by a Lender or
Subordinated Creditor of Cash Alternatives shall not be deemed to be a waiver or
relinquishment of such Lender’s or Subordinated Creditor’s, as applicable, right
to decline consideration other than cash or Cash Equivalents at any other time.

Cash Equivalents shall have the meaning ascribed to such term in the Credit
Agreement; provided that, after the consummation of any Permitted Refinancing,
the term “Cash Equivalents” shall have the meaning ascribed to such (or any
similar) term in the Permitted Refinancing Loan Documents.

 

3



--------------------------------------------------------------------------------

Ceded Senior Payment Default shall have the meaning ascribed to such term in
Section 2.4.

Collateral means all assets and properties of any kind whatsoever, real or
personal, tangible or intangible and wherever located, of any Obligor, whether
now owned or hereafter acquired, upon which a Lien (including, without
limitation, any Liens granted in any Insolvency Proceeding) is now or hereafter
granted or purported to be granted by such Person in favor of a Secured
Creditor, as security for all or any part of the Obligations.

Credit Agreement shall have the meaning ascribed to such term in the recitals of
this Agreement.

Deferred Fee Obligations means obligations in respect of fees (or amounts which
are the substantive equivalent of fees) that are not payable under or
contemplated by the Credit Agreement as in effect on the date hereof, to the
extent such obligations when incurred are, by their terms, payable other than in
cash in full upon (or within 30 days following) the closing of a waiver or
amendment of the Loan Documents or similar event in respect of which such fee
(or substantive equivalent) was incurred.

DIP Financing shall have the meaning set forth in Section 2.13B.

DIP Liens shall have the meaning set forth in Section 2.13B.

Disposition means any sale, lease, exchange, transfer or other disposition, and
“Dispose” and “Disposed of” shall have correlative meanings.

Documents means the Loan Documents, Permitted Refinancing Loan Documents and the
Subordinated Indebtedness Documents.

Enforcement Action shall mean (a) to take from or for the account of any Obligor
(other than Permitted Subordinated Indebtedness Payments otherwise permitted to
be made hereunder) or any other Person (other than in connection with the sale,
assignment, disposal or transfer of all or any portion of the Subordinated
Indebtedness to a Person (other than an Obligor) in accordance with
Section 2.5), by set-off or in any other manner, the whole or any part of any
moneys which may now or hereafter be owing by any Obligor with respect to the
Subordinated Indebtedness, (b) to sue for payment of, or to initiate or
participate with others in any suit, action or proceeding against any Obligor or
any other Person to (i) enforce payment or performance of or to collect the
whole or any part of the Subordinated Indebtedness, or (ii) commence judicial
enforcement of any of the rights and remedies under the Subordinated
Indebtedness Documents or applicable law with respect to the Subordinated
Indebtedness, including, without limitation, the commencement of a Proceeding,
(c) to accelerate the Subordinated Indebtedness, (d) to cause any Obligor to
honor any put option, redemption or mandatory prepayment obligation under any
Subordinated Indebtedness Document, (e) to notify account debtors or directly
collect accounts receivable or other payment rights of any Obligor or (f) to
take any action under the provisions of any state or federal law, including,
without limitation, the Uniform Commercial Code, or under any contract or

 

4



--------------------------------------------------------------------------------

agreement, to, with respect to the Subordinated Indebtedness, enforce, foreclose
upon, take possession of or sell any property or assets of any Obligor or any
other Person; provided, however, that the term “Enforcement Action” shall not
include (i) legal action against any Obligor for specific performance or
equitable relief to compel such Obligor to comply with any non-payment
obligations under the Subordinated Indebtedness Documents, provided that any
such action does not require the making of any payments on the Subordinated
Indebtedness, (ii) any suit or action initiated or maintained by any
Subordinated Creditor solely to the extent such suit or action is necessary to
prevent the expiration of any applicable statute of limitations or similar
permanent restriction on claims (provided that no payment on the Subordinated
Indebtedness or money damages are received or retained in connection therewith),
(iii) the filing of any notice or voting of any claim in a Proceeding involving
Subordinated Indebtedness not in violation of this Agreement or (iv) upon the
occurrence and during the continuance of a Subordinated Default, the delivery to
Borrowers of a notice of acceleration, provided such acceleration is not
effective until the earliest of the dates specified in clauses (i) through
(vi) of subsection 2.7B.

Excess Senior Indebtedness means the sum of (a) the portion of the (i) principal
amount of the loans, (ii) Deferred Fee Obligations and (iii) undrawn amount of
all outstanding Letters of Credit and the unreimbursed amount of all Letters of
Credit, in each case, outstanding under the Loan Documents or Permitted
Refinancing Loan Documents, that is in excess of the Senior Debt Limit plus
(b) without duplication, the portion of accrued and unpaid interest and fees on
account of such portion of the loans, Deferred Fee Obligations and Letters of
Credit described in clause (a) of this definition; provided, however, that any
reimbursement obligations in respect of expenses that are incurred after the
date when the Senior Agent commences an Enforcement Action with respect to all
or any material portion of the Collateral shall not constitute Excess Senior
Indebtedness, regardless of whether any such amounts are added to the principal
balance of the loans pursuant to the terms of the Loan Documents or Permitted
Refinancing Loan Documents.

Exigent Circumstances shall mean the occurrence or existence of any one or more
of the following events or conditions: (i) a Proceeding is commenced by or
against any Obligor, (ii) a fraud, concealment of assets or material
misrepresentation has been made or committed by any Obligor, (iii) any Obligor
withholds from the Senior Agent any collections of accounts or other proceeds of
Collateral in violation of the applicable Loan Documents or Permitted
Refinancing Loan Documents, (iv) a Person (other than a Lender or Senior Agent)
holding a Lien upon any of the Collateral shall commence any action, suit,
proceeding or self-help remedy to enforce such Lien, or (v) any other event or
circumstance occurs or exists that, in the reasonable judgment of the Senior
Agent, materially and imminently threatens Senior Agent’s ability to promptly
realize upon all or any material part of the Collateral, such as, without
limitation, fraudulent removal, concealment or abscondment thereof, destruction
(to the extent not covered by insurance) or material waste of any of the
Collateral.

Guaranty shall have the meaning ascribed to such term in the recitals of this
Agreement.

 

5



--------------------------------------------------------------------------------

Lender or Lenders shall mean any holder or all of the holders of Senior
Indebtedness including, without limitation, any “Lender” or the “Lenders,”
respectively, as such terms are defined in the Credit Agreement or after the
consummation of any Permitted Refinancing, the Permitted Refinancing Loan
Documents.

Letter of Credit shall mean any letter of credit issued under or pursuant to a
Loan Document or Permitted Refinancing Loan Document.

Lien shall mean any mortgage, deed of trust, pledge, hypothecation, assignment,
charge or deposit arrangement, encumbrance, lien (statutory or otherwise) or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including those created by, arising under or
evidenced by any conditional sale or other title retention agreement, the
interest of a lessor under a capital lease, any financing lease having
substantially the same economic effect as any of the foregoing, or the filing of
any financing statement naming the owner of the asset to which such lien relates
as debtor, under the Uniform Commercial Code or any comparable law) and any
contingent or other agreement to provide any of the foregoing, but not including
the interest of a lessor under a lease which is not a capital lease.

Loan Documents shall have the meaning ascribed to such term in the recitals of
this Agreement.

Minimum Fee or Other Payment Amount shall have the meaning ascribed to such term
in the definition of “Senior Payment Default”.

Net Cash Proceeds shall have the meaning ascribed to such (or any equivalent
term) in the Credit Agreement as in effect on the date hereof.

Obligor shall have the meaning ascribed to such term in the preamble of this
Agreement.

Paid in Full or Payment in Full shall mean, as applicable, (i) the payment in
full in cash, Cash Alternatives or Cash Equivalents of all Senior Indebtedness
(including collateralization of outstanding Letters of Credit issued under the
Credit Agreement or Permitted Refinancing Loan Documents on the terms and in the
amounts set forth in the Credit Agreement or, after consummation of a Permitted
Refinancing, the Permitted Refinancing Loan Documents; provided that such
collateralization shall not exceed 105% of the aggregate undrawn face amount of
such Letters of Credit) and termination of all commitments to lend under the
Loan Documents and Permitted Refinancing Loan Documents (Senior Indebtedness
shall be considered to be outstanding whenever any commitment to make loans or
extend financial accommodations under the Credit Agreement or Permitted
Refinancing Loan Documents is outstanding) or (ii) the payment in full in cash,
Cash Alternatives or Cash Equivalents of all Subordinated Indebtedness.

Penn Foster shall have the meaning ascribed to such term in the preamble of this
Agreement.

 

6



--------------------------------------------------------------------------------

Permitted Collateral Sale means (a) any Disposition of Collateral so long as
such Disposition is permitted under the Loan Documents as in effect on the date
hereof and (b) any other Disposition of Collateral to one or more Persons who
are not Affiliates (as defined in the Credit Agreement) of the Obligors
permitted by the Lenders. The term Permitted Collateral Sale shall not include
any Disposition occurring or effected under any circumstance or condition
described in the definition of “Release Event.”

Permitted Judgment Liens shall have the meaning ascribed to such term in
subsection 2.7A(vii).

Permitted Refinancing shall mean any refinancing of the Senior Indebtedness
under the Loan Documents; provided that the financing documentation entered into
by Obligors in connection with such Permitted Refinancing constitutes Permitted
Refinancing Loan Documents.

Permitted Refinancing Loan Documents shall mean any financing documentation
which replaces the Loan Documents or any prior Permitted Refinancing Loan
Documents and pursuant to which the Senior Indebtedness under the Loan Documents
or such prior Permitted Refinancing Loan Documents is refinanced in its
entirety, as such financing documentation may be amended, supplemented, restated
or otherwise modified from time to time as permitted hereunder, but specifically
excluding any such financing documentation to the extent that it contains,
either initially or by amendment or other modification, any terms, conditions,
covenants or defaults other than those which (a) then exist in the Loan
Documents or the prior Permitted Refinancing Loan Documents, as applicable, or
(b) could be included in the Loan Documents or such prior Permitted Refinancing
Loan Documents by an amendment or other modification that would not be
prohibited by the terms of this Agreement.

Permitted Subordinated Indebtedness Payments means:

(a) at any time on or after June 30, 2013, regularly scheduled payments of
interest on the Subordinated Notes payable in cash at the non-default cash pay
rate of interest of thirteen percent (13%) per annum;

(b) regularly scheduled payments of interest on the Second Lien Loans payable in
cash at the non-default cash pay rate of interest of seventeen and one half
percent (17.5%) per annum;

(c) Permitted Subordinated PIK Amounts;

(d) reimbursement of reasonable out-of-pocket costs and expenses (including
reasonable out-of-pocket attorneys fees and disbursements) excluding such costs
and expenses incurred in connection with any actions taken in contravention of
the terms and conditions of this Agreement;

(e) accrual (and not payment in cash) of default interest;

(f) Reorganization Subordinated Securities;

 

7



--------------------------------------------------------------------------------

(g) payments required to be made under Section 2.3(b) of the Subordinated Note
Purchase Agreement, as in effect on the date hereof or as modified in accordance
with the terms hereof; provided, that, no Senior Default then exists or would
arise as a result of any such payment, and (ii) after giving effect to any such
payment, Borrowers are in compliance on a pro forma basis with the covenants set
forth in Article 5 of the Credit Agreement (or comparable provision of the
Permitted Refinancing Loan Documents), recomputed for the most recent quarter
for which financial statements have been delivered to Senior Agent in accordance
with the terms of the Credit Agreement (or comparable provision of the Permitted
Refinancing Loan Documents);

(h) the entire amount of Subordinated Indebtedness on June 7, 2015 (being the
final stated maturity date of the Subordinated Notes) and the entire amount of
the Second Lien Loans on March 7, 2015 (being the final stated maturity date of
the Second Lien Loans) or such later date as Subordinated Creditors and
Borrowers may expressly agree in writing that the Subordinated Notes and/or the
Second Lien Loans shall mature and otherwise in accordance with the terms of the
Subordinated Note Purchase Agreement;

(i) indemnification payments required to be made by any Obligor to the
Subordinated Creditors in respect of out-of-pocket losses incurred by the
Subordinated Creditors pursuant to Section 10.4 of the Subordinated Note
Purchase Agreement, as in effect on the date hereof; provided that the aggregate
amount of all such payments does not exceed $500,000 and no Senior Default shall
have occurred and be continuing; in each instance, due and payable in accordance
with the terms of the Subordinated Indebtedness Documents as in effect on the
date hereof or as modified in accordance with the terms of this Agreement; and

(j) all fees and expenses payable in connection with Fourth Amendment to
Subordinated Note Purchase Agreement on November 9, 2011.

Permitted Subordinated PIK Amounts shall mean regularly scheduled payments of
(i) interest on the Subordinated Indebtedness that has become due on a
non-accelerated basis and is paid in kind (including by capitalizing such
interest as principal) at the non-default paid in kind rate of interest per
annum in accordance with the terms of the Subordinated Indebtedness Documents,
as in effect on the date hereof, as the same may be increased to the extent
permitted pursuant to the terms hereof and (ii) such other amounts that have
become due on a non-accelerated basis and are paid in kind (including by
capitalizing such amounts as principal from time to time) in accordance with the
terms of the Subordinated Indebtedness Documents, as in effect on the date
hereof.

Person shall mean an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association
or joint venture.

PF Group shall have the meaning ascribed to such term in the preamble of this
Agreement.

Princeton Operations shall have the meaning ascribed to such term in the
preamble of this Agreement.

 

8



--------------------------------------------------------------------------------

Princeton Orange County shall have the meaning ascribed to such term in the
preamble of this Agreement.

Proceeding shall mean any insolvency, bankruptcy, receivership, custodianship,
liquidation, dissolution, reorganization, assignment for the benefit of
creditors or other proceeding for the liquidation, dissolution or other winding
up of any Obligor or any of its subsidiaries or any of their respective
properties.

Purchase Notice shall have the meaning ascribed to such term in Section 22.1.

Purchasing Creditors shall have the meaning ascribed to such term in
Section 22.1.

Release Documents shall have the meaning set forth in Section 2.8E.

Release Event means the taking of any Enforcement Action by the Senior Agent or
any Lender against all or any portion of the Collateral (including a Disposition
conducted by any Obligor with the consent or at the direction of the Senior
Agent given during the continuance of an Event of Default under the Loan
Documents) or, after the occurrence and during the continuance of any Proceeding
by or against any Obligor, the entry of an order of the Bankruptcy Court
pursuant to Section 363 of the Bankruptcy Code authorizing the sale of all or
any portion of the Collateral.

Reorganization Subordinated Securities shall mean any (a) notes or other debt
securities issued in substitution of all or any portion of the Subordinated
Indebtedness that are subordinated, including in right of payment, to the Senior
Indebtedness (or any notes or other debt securities issued in substitution of
all or any portion of the Senior Indebtedness) at least to the same extent that
the Subordinated Indebtedness is subordinated to the Senior Indebtedness
pursuant to the terms of this Agreement, and (b) Restructure Securities and
which securities have, in each case of (a) and (b) above, maturities and other
terms no less advantageous to Obligors and Lenders than the terms contained in
the Subordinated Indebtedness Documents and which could be included in the
Subordinated Indebtedness Documents by an amendment or other modification that
would not be prohibited by the terms of this Agreement.

Required Lenders shall have the meaning ascribed to such term in the Credit
Agreement provided that, after the consummation of any Permitted Refinancing,
the term “Required Lenders” shall mean the holders of Senior Indebtedness having
the right and/or ability under the Permitted Refinancing Loan Documents to
effectuate the waiver, amendment, granting of consent or other matter in
question.

Restructure Securities shall mean (a) any Capital Securities of Borrowers and
(b) any Capital Securities of any other Person consented to by Required Lenders
(including the approval by the Required Lenders of any plan of reorganization,
composition, arrangement or similar plan providing for such issuance so long as
in the Proceeding in which such plan is proposed, the class of claims that
includes the Senior Indebtedness approves such plan), in each instance in
(a) and (b), which do not contain mandatory redemption cash payment obligations
or require cash dividend payments or distributions until Payment in Full of the
Senior Indebtedness (or any notes or other debt securities issued in
substitution of all or any portion of Senior Indebtedness).

 

9



--------------------------------------------------------------------------------

Second Lien Creditor means any Subordinated Creditor which is a holder of any
Second Lien Loan acting solely in its capacity as such.

Second Lien Loans shall have the meaning ascribed to such term in the preamble
of this Agreement.

Second Lien Obligations means all “Obligations” as such term is defined in the
Subordinated Note Purchase Agreement relating to and arising out of the Second
Lien Loans.

Secured Creditors means the Senior Agent, the Lenders and the Second Lien
Creditors, or any of them.

Secured Obligations means the Senior Indebtedness and the Second Lien
Obligations.

Senior Agent shall have the meaning ascribed to such term in the preamble of
this Agreement; provided that, after the consummation of any Permitted
Refinancing, the term “Senior Agent” shall refer to any Person appointed by the
holders of the Senior Indebtedness as agent for themselves for the purposes of
this Agreement.

Senior Covenant Default shall mean any “Event of Default” under the Credit
Agreement or Permitted Refinancing Loan Documents, other than a Senior Payment
Default.

Senior Debt Limit shall have the meaning ascribed to such term in the definition
of “Senior Indebtedness”.

Senior Default shall mean any Senior Covenant Default or Senior Payment Default.

Senior Default Notice shall mean a written notice from Senior Agent to
Subordinated Creditors pursuant to which the Subordinated Creditors are notified
of the existence of a Senior Default, which notice shall reference this
Agreement and include a reasonably detailed description of such Senior Default.

Senior Indebtedness shall mean the “Obligations,” as such term is defined in the
Credit Agreement, including, without limitation, all interest, fees, expenses,
indemnities, reimbursement obligations and obligations under Secured Hedging
Agreements with Secured Hedging Counterparties (as such (or any comparable)
terms are defined in the Credit Agreement or any Permitted Refinancing Loan
Documents), in each instance, whether before or after the commencement of a
Proceeding and without regard to whether or not a claim for any such
“Obligations” is an allowed claim in such Proceeding, and all obligations and
liabilities incurred with respect to Permitted Refinancings, together with any
amendments, restatements, modifications, renewals or

 

10



--------------------------------------------------------------------------------

extensions of any thereof permitted hereunder; provided, however, in no event
shall the principal amount of loans under the Loan Documents or Permitted
Refinancing Loan Documents, the undrawn amount of all outstanding Letters of
Credit and the unreimbursed amount of all Letters of Credit and the unpaid
amount of Deferred Fee Obligations, in each case outstanding under the Loan
Documents or Permitted Refinancing Loan Documents exceed the sum of
(a) $72,500,000 plus (b) $10,875,000, plus (c) the amount of any DIP Financing
under Section 2.13B less (d) the amount of any principal repayments, and any
permanent commitment reductions under the Credit Agreement or any Permitted
Refinancing Loan Documents to the extent that such repayments and reductions may
not be reborrowed (specifically excluding, however, any such repayments and
commitment reductions occurring in connection with any Permitted Refinancing)
(the sum of the amounts described in the foregoing clauses (a), (b), (c) and
(d) being herein referred to as the “Senior Debt Limit”). Any principal that at
such time is in excess of the Senior Debt Limit (together with any other Excess
Senior Indebtedness) shall not be considered “Senior Indebtedness” for purposes
of this Agreement. Senior Indebtedness shall not include obligations owing to or
otherwise held by any Obligor or any of its Affiliates.

Senior Payment Default shall mean any Default or Event of Default described in
Section 9.1(a) of the Credit Agreement or any corresponding provision in the
Permitted Refinancing Loan Documents resulting from the failure of any Obligor
to pay, on a timely basis, any (i) fees or other obligations (other than
principal and interest) under the Credit Agreement, any other Loan Document or
any Permitted Refinancing Loan Document (but in the case of such fees or
obligations (other than principal and interest), only so long as the aggregate
amount of such fees or other obligations (other than principal and interest)
exceeds $50,000) (a “Minimum Fee or Other Payment Amount”) or (ii) principal or
interest under the Credit Agreement, any other Loan Document or any Permitted
Refinancing Loan Document, including, without limitation, in each case, any
default in payment of Senior Indebtedness after acceleration thereof.

Subordinated Creditor shall have the meaning ascribed to such term in the
preamble of this Agreement.

Subordinated Default shall mean a default in the payment of the Subordinated
Indebtedness, or performance of any term, covenant or condition contained in the
Subordinated Indebtedness Documents or the occurrence of any other event or
condition constituting a default or event of default under the Subordinated
Indebtedness Documents.

Subordinated Default Notice shall mean a written notice to Senior Agent pursuant
to which Senior Agent is notified by one or more Subordinated Creditors of the
existence of a Subordinated Default, which notice incorporates a reasonably
detailed description of such Subordinated Default.

Subordinated Guaranty shall have the meaning ascribed to such term in the
recitals of this Agreement.

 

11



--------------------------------------------------------------------------------

Subordinated Indebtedness shall mean all the “Obligations,” as such term is
defined in the Subordinated Note Purchase Agreement, including, without
limitation, all interest, fees, expenses, indemnities and reimbursement
obligations, in each instance, whether before or after the commencement of a
Proceeding and without regard to whether or not an allowed claim, together with
any amendments, restatements, modifications, renewals or extensions thereof
permitted hereunder.

Subordinated Indebtedness Documents shall mean the Subordinated Notes,
Subordinated Note Purchase Agreement, the Subordinated Guaranty and all other
documents and instruments evidencing, securing or pertaining to any portion of
the Subordinated Indebtedness, as amended, supplemented, restated or otherwise
modified from time to time as permitted hereunder.

Subordinated Note shall have the meaning ascribed to such term in the recitals
of this Agreement.

Subordinated Note Purchase Agreement shall have the meaning ascribed to such
term in the recitals of this Agreement.

Test Services shall have the meaning ascribed to such term in the preamble of
this Agreement.

UCC means the Uniform Commercial Code of any applicable jurisdiction and, if the
applicable jurisdiction shall not have any Uniform Commercial Code, the Uniform
Commercial Code as in effect in the State of New York.

UCC Notice shall have the meaning set forth in Section 2.9.

2. Subordination of Subordinated Indebtedness to Senior Indebtedness.

2.1 Subordination. The payment and performance of any and all of the
Subordinated Indebtedness is hereby expressly subordinated, to the extent and in
the manner set forth herein, to the Payment in Full of the Senior Indebtedness
(other than Excess Senior Indebtedness). Each holder of Senior Indebtedness,
whether now outstanding or hereafter arising, shall be deemed to have acquired
Senior Indebtedness in reliance upon the provisions contained herein. The
parties hereto intend that this Agreement be enforceable in any Proceeding.

2.2 Restriction on Payments. Notwithstanding any provision of the Subordinated
Indebtedness Documents to the contrary and in addition to any other limitations
set forth herein or therein, no payment (whether made in cash, securities or
other property or by set-off) of principal, interest or any other amount due
with respect to the Subordinated Indebtedness (other than (i) provided no Senior
Payment Default exists, reimbursement for reasonable out-of-pocket costs and
expenses, including attorneys’ fees and expenses, actually incurred by such
Person on matters directly relating to the Subordinated Indebtedness and then
due and payable in accordance with the terms of the Subordinated Indebtedness
Documents, to the extent that the aggregate amount of such out-of-pocket costs
and expenses, including attorneys’ fees and expenses, does not exceed $100,000
in the aggregate during the term of this Agreement, (ii) a distribution of
Reorganization Subordinated Securities and (iii) Permitted Subordinated PIK

 

12



--------------------------------------------------------------------------------

Amounts) shall be made or received, and no Subordinated Creditor shall exercise
any right of set-off or recoupment with respect to any Subordinated
Indebtedness, until all of the Senior Indebtedness (other than Excess Senior
Indebtedness) is Paid in Full; provided, however, except as provided in the
immediately succeeding sentence or in Section 2.3, Obligors may make and
Subordinated Creditors may accept Permitted Subordinated Indebtedness Payments.
Notwithstanding the foregoing, no Obligor may make, and no Subordinated Creditor
may receive, any payment of principal, interest or any other amount with respect
to the Subordinated Indebtedness (other than (i) provided no Senior Payment
Default exists, reimbursement for reasonable out-of-pocket costs and expenses,
including attorneys’ fees and expenses, actually incurred by such Person on
matters directly relating to the Subordinated Indebtedness and then due and
payable in accordance with the terms of the Subordinated Indebtedness Documents,
to the extent that the aggregate amount of such out-of-pocket costs and
expenses, including attorneys’ fees and expenses, does not exceed $100,000 in
the aggregate during the term of this Agreement, (ii) a distribution of
Reorganization Subordinated Securities and (iii) Permitted Subordinated PIK
Amounts) if, at the time of such payment or immediately after giving effect
thereto:

(a) subject to Section 2.4, a Senior Payment Default has occurred and is
continuing; or

(b) subject to the penultimate sentence of this Section 2.2, the Subordinated
Creditors shall have received a Senior Default Notice from the Senior Agent
stating that a Senior Covenant Default exists or would be created by the making
of such payment.

Obligors may resume Permitted Subordinated Indebtedness Payments (and may make
any Permitted Subordinated Indebtedness Payments missed due to the application
of clauses (a) or (b) of this Section 2.2) in respect of the Subordinated
Indebtedness:

(1) in the case of a Senior Payment Default referred to in clause (a) of this
Section 2.2, upon the earlier to occur of (x) the cure (if such Senior Payment
Default is not an Event of Default under the Credit Agreement or Permitted
Refinancing Loan Documents) or waiver (as evidenced by a written waiver from
Senior Agent to Borrowers) of such Senior Payment Default in accordance with the
terms of the Credit Agreement or Permitted Refinancing Loan Documents or
(y) Payment in Full of the Senior Indebtedness; or

(2) in the case of a Senior Covenant Default referred to in clause (b) of this
Section 2.2, upon the earliest to occur of (x) the cure (if such Senior Covenant
Default is not an Event of Default under the Credit Agreement or Permitted
Refinancing Loan Documents) or waiver (as evidenced by a written waiver from
Senior Agent to Borrowers) of such Senior Covenant Default in accordance with
the terms of the Credit Agreement or Permitted Refinancing Loan Documents,
(y) the expiration of one hundred eighty (180) days from the date on which the
Senior Default Notice with respect thereto was received and (z) Payment in Full
of the Senior Indebtedness.

 

13



--------------------------------------------------------------------------------

Notwithstanding any provision of this Section 2.2 to the contrary:

A. the Obligors shall not be prohibited from making, and Subordinated Creditors
shall not be prohibited from receiving, payments as a result of clause (b) of
this Section 2.2 for more than an aggregate of one hundred eighty (180) days
within any period of three hundred sixty-five (365) consecutive days;

B. no Senior Covenant Default existing on the date any notice is given pursuant
to clause (b) of this Section 2.2 shall, unless the same shall have ceased to
exist for a period of at least sixty (60) consecutive days, be used as a basis
for any subsequent such notice (for purposes of this paragraph, breaches of the
same financial covenant for consecutive periods shall constitute separate and
distinct Senior Covenant Defaults);

C. no more than two (2) Senior Default Notices may be sent pursuant to clause
(b) of this Section 2.2 during any period of three hundred sixty-five
(365) consecutive days and no more than six (6) Senior Default Notices may be
sent pursuant to clause (b) of this Section 2.2 in the aggregate;

D. Borrowers shall not be prohibited from paying, and the Subordinated Creditors
shall not be prohibited from accepting and retaining any payment of the
Subordinated Indebtedness consented to in writing by the Senior Agent;

E. the failure of Borrowers to make any payment with respect to the Subordinated
Indebtedness by reason of the operation of this Section 2.2 shall not be
construed as preventing the occurrence of a Subordinated Default under the
applicable Subordinated Indebtedness Documents; and

F. each failure of an Obligor to make a payment of principal or interest or a
Minimum Fee or Other Payment Amount under the Loan Documents or Permitted
Refinancing Loan Documents shall constitute a separate Senior Payment Default,
provided, that notwithstanding the foregoing, all Senior Payment Defaults
existing at the time that a Permitted Subordinated Indebtedness Payment is due
and payable shall constitute a single Senior Payment Default.

The provisions of this Section 2.2 shall not apply to any payment with respect
to which Section 2.3 would be applicable.

2.3 Proceedings. In the event of a Proceeding:

A. all Senior Indebtedness (other than Excess Senior Indebtedness) first shall
be Paid in Full before any payment (whether made in cash, securities or other
property) of or with respect to the Subordinated Indebtedness shall be made
(other than a distribution of Reorganization Subordinated Securities);

B. any payment (whether made in cash, securities or other property) which, but
for the terms hereof, otherwise would be payable or deliverable in respect of
the Subordinated Indebtedness (other than a distribution of Reorganization
Subordinated Securities), shall be paid or delivered directly to Senior Agent
(to be held and/or applied by Senior Agent to the payment of any and all then
outstanding Senior Indebtedness in accordance with the terms of the Credit
Agreement or the Permitted Refinancing Loan Documents) until all Senior

 

14



--------------------------------------------------------------------------------

Indebtedness is Paid in Full (whereupon any excess amounts shall be paid over to
the Subordinated Creditors (or a Person designated by them) (for application to
the Subordinated Indebtedness) or, if Senior Agent is required or reasonably
believes it may be required to do so by any Governmental Authority or
Requirement of Law (as such terms are defined as of the date hereof in the
Credit Agreement), to such other Person legally entitled thereto), and each
Subordinated Creditor irrevocably authorizes, empowers and directs all
receivers, trustees, liquidators, custodians, conservators and others having
authority in the premises to effect all such payments and deliveries, and each
Subordinated Creditor also irrevocably authorizes, empowers and directs Senior
Agent to demand, sue for, collect and receive every such payment or
distribution;

C. each Subordinated Creditor agrees to execute and deliver to Senior Agent or
its representative all such further instruments reasonably requested confirming
the authorization referred to in subsection 2.3B; and

D. each Subordinated Creditor agrees to execute, verify, deliver and file any
proofs of claim in respect of the Subordinated Indebtedness requested by Senior
Agent in connection with any such Proceeding (and in accordance with the terms
hereof) and hereby irrevocably authorizes, empowers and appoints Senior Agent
its agent and attorney-in-fact to execute, verify, deliver and file such proofs
of claim upon the failure of such Subordinated Creditor promptly to do so (and
in any event prior to five (5) days before the expiration of the time to file
any such proof); provided Senior Agent shall have no obligation to execute,
verify, deliver, and/or file any such proof of claim.

E. The Senior Indebtedness (other than Excess Senior Indebtedness) shall
continue to be treated as Senior Indebtedness and the provisions of this
Agreement shall continue to govern the relative rights and priorities of Senior
Agent, Lenders, and the Subordinated Creditors even if all or part of the Senior
Indebtedness or the Liens securing the Senior Indebtedness are subordinated, set
aside, avoided or disallowed in connection with any such Proceeding.

2.4 Incorrect Payments. If any payment (whether made in cash, securities or
other property) is received by any Subordinated Creditor on account of the
Subordinated Indebtedness before all Senior Indebtedness (other than Excess
Senior Indebtedness) is Paid in Full and at the time of receipt thereof, such
payment is not permitted under this Agreement, such payment shall be held in
trust by such Subordinated Creditor for the benefit of Lenders and shall
immediately be paid over to Senior Agent, or its designated representative, for
application (in accordance with the Credit Agreement or the Permitted
Refinancing Loan Documents) to the payment of the Senior Indebtedness (other
than Excess Senior Indebtedness) then remaining unpaid, until all of the Senior
Indebtedness (other than Excess Senior Indebtedness) is Paid in Full. Any excess
proceeds held by the Senior Agent following such Payment in Full shall be paid
over to the Subordinated Creditors (or a Person designated by them) (for
application to the Subordinated Indebtedness) until the Subordinated
Indebtedness is Paid in Full. All excess proceeds held by the Subordinated
Creditors (or a Person designated by them) after Payment in Full of the Senior
Indebtedness (other than Excess Senior Indebtedness) and Subordinated
Indebtedness shall be paid over to the Senior Agent for application to Excess
Senior Indebtedness. Following Payment in Full of all Senior Indebtedness and
all Subordinated

 

15



--------------------------------------------------------------------------------

Indebtedness, any excess proceeds shall be paid over by the Person holding same
to the Borrowers, or, if such Person is required or reasonably believes it may
be required to do so by any Governmental Authority or Requirement of Law (as
such terms are defined as of the date hereof in the Credit Agreement), any other
Person legally entitled thereto. Notwithstanding the foregoing, if a payment
referred to above in this Section 2.4 is received by a Subordinated Creditor and
such payment was not permitted under this Agreement due to the occurrence and
continuation of a Senior Payment Default of which such Subordinated Creditor had
no actual knowledge, (i) such Subordinated Creditor shall not be required to pay
over such payment to the Senior Agent or its designated representative under
this Section 2.4 until such Subordinated Creditor shall have received written
notice (which written notice must be received by such Subordinated Creditor
within ten (10) Business Days following receipt by such Subordinated Creditor of
such payment) of such Senior Payment Default from an Obligor or the Senior
Agent, (ii) in the event that no such written notice is received by such
Subordinated Creditor within such ten (10) Business Day period, then, and in
such event, from and after the day immediately following the tenth
(10th) Business Day following receipt of such payment, such Subordinated
Creditor shall not be required to hold such payment in trust or pay over such
payment under this Section 2.4, and (iii) in the event that a Subordinated
Creditor is entitled to retain a payment referred to in the immediately
preceding sentence by virtue of clause (ii) of this Section 2.4 due to the
failure of the Subordinated Creditor to have received timely notice of a Senior
Payment Default (a “Ceded Senior Payment Default”), such Ceded Senior Payment
Default may not be used to prohibit any subsequent payment in respect of the
Subordinated Indebtedness under subsection 2.2(a) or recover any subsequent
payment in respect of the Subordinated Indebtedness under this Section 2.4,
provided, that any other Senior Payment Default may be used to prohibit payments
in respect of the Subordinated Indebtedness under subsection 2.2(a) and may be
used to recover payments in respect of the Subordinated Indebtedness under this
Section 2.4 to the extent that such other Senior Payment Default is not a Ceded
Senior Payment Default.

2.5 Sale, Transfer. No Subordinated Creditor shall sell, assign, dispose of or
otherwise transfer all or any portion of the Subordinated Indebtedness unless
prior to the consummation of any such action, the transferor and transferee
thereof shall execute and deliver to Senior Agent a joinder to this Agreement in
the form of Annex I attached hereto, or an agreement substantially identical to
this Agreement, in either case providing for the continued subordination and
forbearance of the Subordinated Indebtedness to the Senior Indebtedness as
provided herein and for the continued effectiveness of all of the rights of
Senior Agent and Lenders arising under this Agreement. Notwithstanding the
failure to execute or deliver any such agreement, the subordination effected
hereby shall survive any sale, assignment, disposition or other transfer of all
or any portion of the Subordinated Indebtedness, and the terms of this Agreement
shall be binding upon the successors and assigns of each Subordinated Creditor,
as provided in Section 10 below. Notwithstanding the foregoing, no Subordinated
Creditor may sell, assign, dispose of or otherwise transfer all or any portion
of the Subordinated Indebtedness in the event that after giving effect to any
such sale, assignment, disposition or other transfer, there shall be more than
five (5) holders of Subordinated Indebtedness, any purported sale, assignment,
disposition or other transfer in contravention of this Section 2.5 being null
and void, provided, however, that (x) for the purposes of this sentence, holders
that are Affiliates of each other shall be deemed to be one holder if they have
the same notice address and (y) in the event that the Subordinated Creditors
shall have appointed, pursuant to a written document reasonably satisfactory to
the Senior Agent, a representative to receive and issue notices under this
Agreement and so long as such representative shall continue to be serving in
such capacity, the restriction on sales, assignments, dispositions and other
transfers in this sentence shall not apply.

 

16



--------------------------------------------------------------------------------

2.6 Legends. Until the Senior Indebtedness is Paid in Full, each of the
Subordinated Indebtedness Documents at all times shall contain in a conspicuous
manner the following legend:

“This Note [or other Subordinated Indebtedness Document] and the indebtedness
evidenced hereby are subordinate in the manner and to the extent set forth in
that certain Amended and Restated Subordination Agreement (as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof, the “Subordination Agreement”) dated as of November 9, 2011,
among THE PRINCETON REVIEW, INC., a Delaware corporation (“Borrower”), TEST
SERVICES, INC., a Colorado corporation (“Test Services”), PRINCETON REVIEW
OPERATIONS, L.L.C., a Delaware limited liability company (“Princeton
Operations”), THE PRINCETON REVIEW OF ORANGE COUNTY, LLC, a Delaware limited
liability company (“Princeton Orange County”), PENN FOSTER, INC., a Pennsylvania
corporation (“Penn Foster” and together with The Princeton Review, Inc., each
individually a “Borrower” and collectively, the “Borrowers”), PENN FOSTER
EDUCATION GROUP, INC., a Delaware corporation (“PF Group”; and together with
Borrowers, Test Services, Princeton Operations, and Princeton Orange County,
each individually an “Obligor” and collectively, the “Obligors”), each other
Person who becomes an “Obligor” thereunder, the note purchasers under that
certain senior subordinated note purchase agreement, dated as of December 7,
2009, among the Obligors and such purchasers, and GENERAL ELECTRIC CAPITAL
CORPORATION, as agent, to the Senior Indebtedness (as defined in the
Subordination Agreement); and each holder of this Note [or other Subordinated
Indebtedness Document], by its acceptance hereof, shall be bound by the
provisions of the Subordination Agreement.”

2.7 Restriction on Action by Subordinated Creditors.

A. Until the Senior Indebtedness (other than Excess Senior Indebtedness) is Paid
in Full and notwithstanding anything contained in the Subordinated Indebtedness
Documents, the Credit Agreement, the other Loan Documents or the Permitted
Refinancing Loan Documents to the contrary, no Subordinated Creditor shall,
without the prior written consent of Senior Agent, agree to any amendment,
modification or supplement to the Subordinated Indebtedness Documents, the
effect of which is to (i) increase the maximum principal amount of the
Subordinated Indebtedness (other than as a result of the capitalization of
Permitted Subordinated PIK Amounts and default interest in the manner prescribed
by and in accordance with the terms of the Subordinated Indebtedness Documents
as in effect on the date hereof or in accordance with clause (ii) of this
subsection 2.7A) or cash pay rate of interest on any of the Subordinated
Indebtedness, (ii) increase the paid-in-kind rate of interest on any of the
Subordinated Indebtedness by more than 200 basis points of the applicable rate
set forth in the Subordinated Indebtedness Documents, as in effect on the date
hereof (excluding any imposition of default interest at the default rate set
forth in the Subordinated Indebtedness Documents, as in

 

17



--------------------------------------------------------------------------------

effect on the date hereof), (iii) advance the dates upon which payments of
principal or interest on the Subordinated Indebtedness are due, (iv) change in a
manner adverse to any Obligor or add or make more restrictive any event of
default or covenant (except to the extent such change or addition to any
Subordinated Indebtedness Document merely mirrors any change or addition
permitted to be made, and actually made, to the Loan Documents (or Permitted
Refinancing Loan Documents), provided that to the extent relevant, each change
or addition to such Subordinated Indebtedness Document is less restrictive by a
margin corresponding to that reflected in the covenants or similar provision in
the Loan Documents and Subordinated Indebtedness Documents as of the date
hereof, it being agreed that any change or addition which materially increases
the obligations of the Obligor or confers additional material rights on the
Subordinated Creditors in a manner adverse to any Obligor, the Senior Agent or
the Lenders shall nonetheless be permitted to the extent made in compliance with
this parenthetical clause), (v) change in a manner adverse to an Obligor the
repayment, redemption, prepayment or put provisions of the Subordinated
Indebtedness, (vi) alter the subordination provisions with respect to the
Subordinated Indebtedness, including, without limitation, subordinating the
Subordinated Indebtedness to any other debt, (vii) take any Liens in any assets
of any Obligor or any of its subsidiaries or any other assets securing the
Senior Indebtedness other than Liens securing the Second Lien Loans and judgment
Liens obtained pursuant to an Enforcement Action permitted hereunder (“Permitted
Judgment Liens”), (viii) obtain any guaranties or credit support from any Person
other than the Obligors except to the extent that substantially
contemporaneously with Subordinated Creditors’ obtaining the same, Senior Agent
obtains the benefit of guaranties of or credit support for the Senior
Indebtedness, as the case may be, from such Persons or (ix) impose any new fees
that are payable on a recurring basis, it being understood that fees payable in
connection with waivers, amendments, extensions of new credit and other events
are not prohibited by this clause (ix).

B. Until the Senior Indebtedness (other than Excess Senior Indebtedness) is Paid
in Full, no Subordinated Creditor shall, without the prior written consent of
Senior Agent, take any Enforcement Action, except as provided in the following
sentence. Upon the earliest to occur of:

(i) the passage of one hundred fifty (150) days from the date of Senior Agent’s
receipt of a Subordinated Default Notice if the Subordinated Default described
therein shall not have been cured or waived within such period;

(ii) acceleration of all or any portion of the Senior Indebtedness (provided,
however, that if, following any such acceleration of the Senior Indebtedness,
such acceleration in respect of the Senior Indebtedness is rescinded, then all
Enforcement Actions taken by Subordinated Creditors shall likewise be rescinded
if such Enforcement Actions are based on this clause (ii) and Subordinated
Creditors shall have no right under any other clause of this subsection 2.7B to
take any Enforcement Action; provided, further, that any such rescission in
respect of Enforcement Actions taken by Subordinated Creditors shall only take
effect to the extent such rescission will not permanently preclude the
Subordinated Creditors from taking such Enforcement Action;

(iii) the filing of a voluntary Proceeding by an Obligor, or the entry of an
order of relief in an involuntary Proceeding against an Obligor;

 

18



--------------------------------------------------------------------------------

(iv) the breach by the Senior Agent or any Lender of subsection 3(b) and the
failure of the Senior Agent or such Lender to cure such breach within thirty
(30) days following the receipt of written notice of such breach from a
Subordinated Creditor;

(v) (x) the sale of greater than fifty percent (50%) of the consolidated assets
of the Obligors (whether by merger, consolidation, recapitalization, sale of
assets or otherwise) or any agreement or arrangement with respect thereto is
entered into by any Obligor or approved by the board of directors or similar
governing body or the stockholders of any Obligor in violation of the terms of
the Subordinated Note Purchase Agreement or (y) any judicial action by Senior
Agent or any Lender to foreclose upon greater than fifty percent (50%) of the
Collateral securing the Senior Indebtedness; and

(vi) June 7, 2015 or such later date as Subordinated Creditors and Obligors may
expressly agree in writing that the Subordinated Notes shall mature and
otherwise in accordance with the terms of the Subordinated Note Purchase
Agreement,

Subordinated Creditors may, upon five (5) Business Days’ prior written notice to
Senior Agent (which notice in respect of Enforcement Actions taken pursuant to
clause (i) above may be given during such one hundred fifty (150) day period),
take any Enforcement Action in its capacity as an unsecured creditor or to
enforce any Permitted Judgment Lien; provided that no Subordinated Creditor
shall take any Enforcement Action in its capacity as a secured creditor,
including without limitation in its capacity as a Second Lien Creditor, until
the Senior Indebtedness (other than Excess Senior Indebtedness) is Paid in Full.
Notwithstanding anything contained herein to the contrary, nothing herein shall
impair the ability of the Second Lien Creditors to exercise rights available to
unsecured creditors.

C. Until the Senior Indebtedness (other than Excess Senior Indebtedness) is Paid
in Full, any Liens of Subordinated Creditors in the Collateral shall be and
hereby are subordinated for all purposes and in all respects to the Liens of
Senior Agent and Lenders in the Collateral, regardless of the time, manner or
order of perfection of any such Liens. In the event that any Subordinated
Creditor obtains any Liens in the Collateral in violation of subsection
2.7A(viii) or Section 18 of this Agreement, Subordinated Creditors (i) shall (or
shall cause the Subordinated Creditors to) promptly execute and/or deliver to
Senior Agent such termination statements and releases as Senior Agent shall
reasonably request to effect the release of the Liens of such Subordinated
Creditor in such Collateral and (ii) shall be deemed to have authorized Senior
Agent to file any and all such termination statements required by Senior Agent
in respect of such Liens. In furtherance of the foregoing, each Subordinated
Creditor hereby irrevocably appoints Senior Agent as its attorney-in-fact, with
full authority in the place and stead of such Subordinated Creditor and in the
name of such Subordinated Creditor or otherwise, to execute and deliver any
document or instrument which such Subordinated Creditor may be required to
deliver pursuant to this subsection 2.7C.

D. Notwithstanding anything to the contrary contained in this Section 2.7, no
Subordinated Creditor shall, prior to the Payment in Full of the Senior
Indebtedness (other than Excess Senior Indebtedness), take any Enforcement
Action to exercise on or otherwise enforce any Permitted Judgment Lien, or
exercise any other rights or remedies solely in respect thereof (whether in the
nature of foreclosure, any action described in clause (f) of the definition of

 

19



--------------------------------------------------------------------------------

Enforcement Action, taking possession of any Collateral, exercising voting
rights in respect of any equity securities constituting Collateral or otherwise
and whether any such rights and remedies exist under the Subordinated
Indebtedness Documents, at law or otherwise; provided, however, nothing herein
shall prohibit any Subordinated Creditor from (i) exercising rights available to
an unsecured creditor (other than those prohibited by Section 18),
(ii) enforcing its right for such Permitted Judgment Lien to attach to the
proceeds of any disposition of Collateral and defend the validity,
enforceability and perfected status of such Permitted Judgment Lien). Each
Subordinated Creditor hereby agrees that, in connection with its status as a
holder of Permitted Judgment Liens, it will, at any time and from time to time
promptly upon the written request of Senior Agent, release or otherwise
terminate its Permitted Judgment Lien upon a particular item or items of
Collateral to the extent such Collateral is sold or otherwise disposed of (i) by
the holders of Senior Indebtedness (or any representative thereof), by strict
foreclosure or by the record owner thereof with the consent of the Senior Agent,
(ii) by an Obligor as permitted under the Subordinated Note Purchase Agreement
or by an Obligor with the consent of the Senior Agent while a Senior Payment
Default or Senior Covenant Default is continuing, provided that no Subordinated
Creditor shall be under any obligation to release its Permitted Judgment Lien on
such Collateral under this clause (ii) unless (x) the Net Cash Proceeds of the
sale or disposition are applied to permanently reduce the amount of Senior
Indebtedness outstanding (or to provide cash collateral for letters of credit
issued under the Credit Agreement or Permitted Refinancing Loan Documents if no
loans are outstanding thereunder), and (y) the Subordinated Creditors are
permitted to retain a Permitted Judgment Lien subordinated hereunder on any Net
Cash Proceeds from the disposition of such Collateral in excess of the Senior
Indebtedness outstanding, (iii) by a Subordinated Creditor with the written
consent of Senior Agent or (iv) pursuant to Section 363 of the Bankruptcy Code
as consented to by Senior Agent; provided that no Subordinated Creditor shall be
under any obligation to release its Permitted Judgment Lien on such Collateral
under this clause (iv) unless (x) the Net Cash Proceeds of the sale or
disposition are applied to permanently reduce the amount of Senior Indebtedness
outstanding (or to provide cash collateral for letters of credit issued under
the Credit Agreement or Permitted Refinancing Loan Documents if no loans are
outstanding thereunder), and (y) the Subordinated Creditors are permitted to
retain a Permitted Judgment Lien subordinated hereunder on any Net Cash Proceeds
from the disposition of such Collateral in excess of the Senior Indebtedness
outstanding.

2.8 Security Interests; Priorities.

A. Priorities. Each Secured Creditor hereby acknowledges that other Secured
Creditors have been granted Liens upon the Collateral to secure their respective
Secured Obligations. The Liens of the Senior Agent on the Collateral are and
shall be senior and prior in right to the Liens of the Second Lien Creditors on
the Collateral, and such Liens of the Second Lien Creditors on the Collateral
are and shall be junior and subordinate to the Liens of the Senior Agent. The
priorities of the Liens provided in this Section 2.8 shall not be altered or
otherwise affected by any amendment, modification, supplement, extension,
renewal, restatement, replacement or Refinancing of any of the Secured
Obligations, nor by any action or inaction which any of the Secured Creditors
may take or fail to take in respect of the Collateral.

B. No Alteration of Priority. The priorities set forth in this Agreement are
applicable irrespective of the order or time of attachment, or the order, time
or manner of

 

20



--------------------------------------------------------------------------------

perfection, or the order or time of filing or recordation of any document or
instrument, or other method of perfecting a Lien in favor of each Secured
Creditor in any Collateral, and notwithstanding any conflicting terms or
conditions which may be contained in any of the Documents.

C. Perfection; Contesting Liens. Each Secured Creditor shall be solely
responsible for perfecting and maintaining the perfection of its Lien in the
Collateral in which such Secured Creditor has been granted a Lien. The foregoing
provisions of this Agreement are intended solely to govern the respective Lien
priorities as among the Secured Creditors and shall not impose on any Secured
Creditor any obligations in respect of the Disposition of proceeds of any
Collateral that would conflict with prior perfected claims therein in favor of
any other Person or any order or decree of any court or governmental authority
or any applicable law. Each Secured Creditor agrees that it will not institute
or join in any contest of the validity, perfection, priority or enforceability
of the Liens of the other Secured Creditor in the Collateral or the
enforceability of the Senior Indebtedness or the Second Lien Obligations;
provided that nothing in this Agreement shall be construed to prevent or impair
the rights of the Senior Agent or the Second Lien Creditors to enforce this
Agreement, including the provisions hereof relating to Lien priority.

D. Proceeds of Collateral. Any Collateral or proceeds thereof received by any
Second Lien Creditor including, without limitation, any such Collateral
constituting proceeds, or any payment or Distribution, that may be received by
any Second Lien Creditor (a) in connection with the exercise of any right or
remedy (including any right of setoff) with respect to the Collateral, (b) in
connection with any insurance policy claim or any condemnation award (or deed in
lieu of condemnation), (c) from the collection or other Disposition of, or
realization on, the Collateral, whether or not pursuant to a Proceeding or
(d) in violation of this Agreement, shall be segregated and held in trust and
promptly paid over to the Senior Agent, for the benefit of the Lenders, in the
same form as received, with any necessary endorsements, and each Second Lien
Creditor hereby authorizes the Senior Agent to make any such endorsements as
agent for the Second Lien Creditors (which authorization, being coupled with an
interest, is irrevocable).

E. Release of Collateral Upon Permitted Collateral Sale. Each Second Lien
Creditor, shall at any time in connection with any Permitted Collateral Sale:
(a) upon the request of the Senior Agent with respect to the Collateral subject
to such Permitted Collateral Sale, release or otherwise terminate its Liens on
such Collateral (and/or, in the case of a Permitted Collateral Sale consisting
of the sale or disposition of all or substantially all of the equity interests
or assets of any Guarantor, release such Guarantor from its obligations under
the Subordinated Indebtedness Documents), (b) promptly deliver such terminations
of financing statements, partial lien releases, mortgage satisfactions and
discharges, endorsements, assignments or other instruments of transfer,
termination or release (collectively, “Release Documents”) and take such further
actions as the Senior Agent shall reasonably require in order to release and/or
terminate such Second Lien Creditor’s Liens on the Collateral (or release such
Guarantor) subject to such Permitted Collateral Sale and (c) be deemed to have
consented under the Subordinated Indebtedness Documents to such Permitted
Collateral Sale free and clear of the Second Lien Creditor’ security interest
(it being understood that the Second Lien Creditors shall still, subject to the
terms of this Agreement, have a security interest with respect to the proceeds
of such Collateral) and to have waived the provisions of the Subordinated
Indebtedness Documents to the extent necessary to permit such transaction

 

21



--------------------------------------------------------------------------------

F. Release of Collateral Upon Release Event. Each Second Lien Creditor, shall,
at any time in connection with a Release Event with respect to any Collateral:
(a) upon the request of the Senior Agent with respect to the Collateral subject
to such Release Event (which request will specify the principal proposed terms
of the sale and the type and amount of consideration expected to be received in
connection therewith), release or otherwise terminate its Liens on such
Collateral (and/or, in the case of a Permitted Collateral Sale consisting of the
sale or disposition of all or substantially all of the equity interests or
assets of any Guarantor, release such Guarantor from its obligations under the
relevant Subordinated Indebtedness Documents), to the extent the Disposition of
such Collateral is either by (i) the Senior Agent or its agents or
representatives or (ii) any Obligor with the consent or at the direction of the
Senior Agent or the Lenders, (b) be deemed to have consented under the
Subordinated Indebtedness Documents to such Disposition free and clear of the
Second Lien Creditors’ Liens (it being understood that the Second Lien Creditors
shall still, subject to the terms of this Agreement, have a security interest
with respect to the proceeds of such Collateral) and to have waived the
provisions of the Subordinated Indebtedness Documents to the extent necessary to
permit such transaction and (c) deliver such Release Documents and take such
further actions as Senior Agent may reasonably require in connection therewith;
provided that, such release by the Second Lien Creditors shall not extend to or
otherwise affect any of the rights of the Second Lien Creditors to the proceeds
from any such Disposition of Collateral.

G. Power of Attorney. Each Second Lien Creditor, hereby irrevocably constitutes
and appoints the Senior Agent and any officer of the Senior Agent, with full
power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of such Second Lien
Creditor and in the name of such Second Lien Creditor or in the Senior Agent’s
own name, from time to time in the Senior Agent’s discretion, for the purpose of
carrying out the terms of Sections 2.8E and 2.8F hereof, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of such Sections,
including any Release Documents, and, in addition, to take any and all other
appropriate and commercially reasonable action for the purpose of carrying out
the terms of such Sections, such power of attorney being coupled with an
interest and irrevocable. Each Second Lien Creditor hereby ratifies all that
said attorneys shall lawfully do or cause to be done pursuant to the power of
attorney granted in this Section 2.8G. No Person to whom this power of attorney
is presented, as authority for the Senior Agent to take any action or actions
contemplated hereby, shall be required to inquire into or seek confirmation from
any Second Lien Creditor as to the authority of the Senior Agent to take any
action described herein, or as to the existence of or fulfillment of any
condition to this power of attorney, which is intended to grant to the Senior
Agent the authority to take and perform the actions contemplated herein. Each
Second Lien Creditor irrevocably waives any right to commence any suit or
action, in law or equity, against any Person which acts in reliance upon or
acknowledges the authority granted under this power of attorney.

H. Waiver. Each of the Senior Agent, on behalf of each of the Lenders, and of
each of the Second Lien Creditors, (a) waives any and all notice of the
creation, renewal, extension or accrual of any of the Secured Obligations under
the Documents and notice of or

 

22



--------------------------------------------------------------------------------

proof of reliance by the Secured Creditors upon this Agreement and protest,
demand for payment or notice except to the extent otherwise specified herein and
(b) acknowledges and agrees that the other Secured Creditors have relied upon
the Lien priority and other provisions hereof in entering into the Documents and
in making funds available to the Borrowers thereunder.

I. Notice of Interest In Collateral. This Agreement is intended, in part, to
constitute an authenticated notification of a claim by each Secured Creditor to
the other Secured Creditors of an interest in the Collateral in accordance with
the provisions of Sections 9-611 and 9-621 of the UCC.

J. New Liens. So long as the Second Lien Loans have not been Paid in Full, the
parties hereto agree that no additional Liens (other than DIP Liens) shall be
granted or permitted on any asset of the Borrowers or any other Obligor to
secure the Senior Indebtedness unless, subject to the terms of this Agreement,
immediately after giving effect to such grant or concurrently therewith, a
junior and second Lien shall be offered to the Second Lien Creditors, on such
asset to secure the Second Lien Loans.

K. Similar Liens and Agreements. The parties hereto acknowledge and agree that
(subject to the preceding Section 2.8J) it is their intention that the
Collateral securing the Senior Indebtedness and the Collateral securing the
Second Lien Loans as of the date hereof be identical in all material respects.
In furtherance of the foregoing, and subject to the preceding Section 2.8J, the
parties hereto agree:

(a) to cooperate in good faith in order to determine, upon any request by the
Senoir Agent or the Second Lien Creditors, the specific assets included in the
Collateral securing their respective Secured Obligations, the steps taken to
perfect the Liens thereon and the identity of the respective parties obligated
under any Document;

(b) that the documents, agreements and instruments creating or evidencing the
Liens of such parties in the Collateral, as of the date hereof, are in all
material respects substantively similar, other than with respect to the relative
priority of the Liens created or evidenced thereunder; and

(c) any Lien obtained by any Secured Creditor in respect of any judgment
obtained in respect of any Secured Obligations shall be subject in all respects
to the terms of this Agreement.

2.9 Enforcement of Security.

A. Management of Collateral. Subject to the other terms and conditions of this
Agreement, the Senior Agent and the Lenders shall have the exclusive right to
manage, perform and enforce the terms of the Loan Documents (or Permitted
Refinancing Loan Documents) with respect to the Collateral, to exercise and
enforce all privileges and rights thereunder according to their sole discretion
and the exercise of their sole business judgment, including the exclusive right
to take or retake control or possession of the Collateral and to hold, prepare
for sale, process, Dispose of, or liquidate the Collateral and to incur expenses
in connection with such Disposition and to exercise all the rights and remedies
of a secured lender under the UCC of any applicable jurisdiction. In conducting
any public or private sale under the UCC, the Senior Agent shall give the Second
Lien Creditors such notice (a “UCC Notice”) of such sale as may be required by
the applicable UCC; provided, however, that 10 days’ notice

 

23



--------------------------------------------------------------------------------

shall be deemed to be commercially reasonable notice. Except as specifically
provided in this Section 2.9 or 2.11 below, notwithstanding any rights or
remedies available to a Second Lien Creditor under any of the Subordinated
Indebtedness Documents, applicable law or otherwise, no Second Lien Creditor
shall, directly or indirectly, take any Enforcement Action with respect to all
or any portion of the Collateral. The failure of the Senior Agent to give any
UCC Notice shall not affect the relative priorities of the Senior Agent’s Liens
as provided herein or the validity or effectiveness of any notices or demands as
against any Borrower or any Obligor and in no event will the Senior Agent or any
Lender have any obligation to obtain the consent of any Second Lien Creditor
with respect to any actions taken or contemplated to be taken (or not taken)
with respect to any Enforcement Action. Each Obligor, by its acknowledgment
hereto, hereby consents and agrees to each Secured Creditor providing any such
information to the other Secured Creditors and to such actions by the Secured
Creditors and waives any rights or claims against any Secured Creditors arising
as a result of such information or actions.

B. Permitted Actions. Nothing contained herein shall be construed to limit or
impair in any way the right of: (a) any Secured Creditor to bid for or purchase
Collateral at any private or judicial foreclosure upon such Collateral initiated
by Senior Agent or any Lender, (b) any Secured Creditor to join (but not
control) any foreclosure or other judicial lien enforcement proceeding with
respect to the Collateral initiated by another Secured Creditor for the sole
purpose of protecting such Secured Creditor’s Lien on the Collateral, so long as
it does not delay or interfere with the exercise by such other Secured Creditor
of its rights under this Agreement, the Documents and under applicable law and
(b) the Second Lien Creditors to receive any remaining proceedings of Collateral
after the Senior Indebtedness (other than Excess Senior Indebtedness) has been
Paid in Full.

2.10 Collateral In Possession.

A. In the event that the Senior Agent takes possession of or has “control” (as
such term is used in the UCC as in effect in each applicable jurisdiction) over
any Collateral for purposes of perfecting its Lien therein, the Senior Agent
shall be deemed to be holding such Collateral as representative for the Secured
Creditors, including the Second Lien Creditors, solely for purposes of
perfection of its Lien under the UCC; provided that the Senior Agent shall not
have any duty or liability to protect or preserve any rights pertaining to any
of the Collateral for the Second Lien Creditors. Promptly following the Payment
in Full of the Senior Indebtedness, the Senior Agent shall, upon the request of
the Second Lien Creditors, deliver the remainder of the Collateral, if any, in
its possession to the designee of the Second Lien Creditors (except as may
otherwise be required by applicable law or court order).

B. In the event that any Second Lien Creditor takes possession of or has
“control” (as such term is used in the UCC as in effect in each applicable
jurisdiction) over any Collateral for purposes of perfecting its Lien therein,
such Second Lien Creditor shall be deemed to be holding such Collateral as
representative for the Secured Creditors, including the Senior Agent and the
Lenders, solely for purposes of perfection of its Lien under the UCC; provided
that such Second Lien Creditor shall not have any duty or liability to protect
or preserve any rights pertaining to any of the Collateral for the Senior Agent
or the Lenders.

 

24



--------------------------------------------------------------------------------

C. It is understood and agreed that this Section 2.10 is intended solely to
assure continuous perfection of the Liens granted under the applicable
Documents, and nothing in this Section 2.10 shall be deemed or construed as
altering the priorities or obligations set forth elsewhere in this Agreement.
The duties of each party under this Section 2.10 shall be mechanical and
administrative in nature, and no party shall have, or be deemed to have, by
reason of this Agreement or otherwise a fiduciary relationship in respect of the
other party.

2.11 Waiver of Marshalling and Similar Rights. Each Secured Creditor, to the
fullest extent permitted by applicable law, waives as to each other Secured
Creditor any requirement regarding, and agrees not to demand, request, plead or
otherwise claim the benefit of, any marshalling, appraisement, valuation or
other similar right that may otherwise be available under applicable law.

2.12 Insurance and Condemnation Awards. So long as the Senior Indebtedness has
not been Paid in Full, the Senior Agent shall have the exclusive right, subject
to the rights of the Obligors under the Loan Documents (or Permitted Refinancing
Loan Documents), to settle and adjust claims in respect of Collateral under
policies of insurance and to approve any award granted in any condemnation or
similar proceeding, or any deed in lieu of condemnation, in respect of the
Collateral. After the Payment in Full of the Senior Indebtedness, the Second
Lien Creditors shall have the exclusive right, subject to the rights of the
Obligors under the Subordinated Indebtedness Documents, to settle and adjust
claims in respect of Collateral under policies of insurance and to approve any
award granted in condemnation or similar proceeding, or any deed in lieu of
condemnation, in respect of the Collateral.

2.13 Bankruptcy Matters.

A. Bankruptcy. This Agreement shall be applicable both before and after the
filing of any petition by or against any Obligor under the Bankruptcy Code or
any other Proceeding and all converted or succeeding cases in respect thereof,
and all references herein to any Obligor shall be deemed to apply to the trustee
for such Obligor and such Obligor as a debtor-in-possession. The relative rights
of the Senior Agent and the Lenders and the Second Lien Creditors in respect of
any Collateral or proceeds thereof shall continue after the filing of such
petition on the same basis as prior to the date of such filing, subject to any
court order approving the financing of, or use of cash collateral by, any
Obligor. This Agreement shall constitute a “subordination agreement” for the
purposes of Section 510(a) of the Bankruptcy Code and shall be enforceable in
any Proceeding in accordance with its terms.

B. Post Petition Financing; Adequate Protection.

(a) If any Obligor or Obligors shall become subject to Proceedings and such
Obligor or Obligors as debtor(s)-in-possession (or a trustee appointed on behalf
of such Obligor or Obligors) shall move for either approval of financing (“DIP
Financing”) to be provided by one or more of the Lenders (or to be provided by
any other person or group of persons with the consent of the Lenders) under
Section 364 of the Bankruptcy Code or the use of cash collateral with the
consent of the Lenders under Section 363 of the Bankruptcy Code, the Second Lien
Creditors agree as follows: (i) adequate notice to Second Lien Creditors for
such DIP Financing or use of cash collateral shall be deemed to have been given
to the Second Lien Creditors if the Second

 

25



--------------------------------------------------------------------------------

Lien Creditors receive notice in advance of the hearing to approve such DIP
Financing or use of cash collateral on an interim basis and at least 5 Business
Days in advance of the hearing to approve such DIP Financing or use of cash
collateral on a final basis, (ii) such DIP Financing (and any Senior
Indebtedness which arose prior to the Proceeding) may be secured by Liens on all
or a part of the assets of the Obligors which shall be superior in priority to
the Liens on the assets of the Obligors held by any other Person, (iii) the
Second Lien Creditors will not request or accept adequate protection or any
other relief in connection with the use of such cash collateral or such DIP
Financing except as set forth in Section 2.13B(b) below, (iv) the Second Lien
Creditors will subordinate (and will be deemed hereunder to have subordinated)
the all of their Liens on the Collateral (A) to the Liens securing such DIP
Financing (the “DIP Liens”) on the same terms (but on a basis junior to the
Liens of the Lenders) as the Liens of the Lenders are subordinated thereto (and
such subordination will not alter in any manner the terms of this Agreement),
(B) to any “replacement Liens” granted to the Lenders as adequate protection of
their interests in the Collateral (the “Senior Adequate Protection Liens”) and
(C) to any “carve-out” agreed to by the Senior Agent or the other Lenders and
(v) the Second Lien Creditors shall not contest or oppose in any manner any
adequate protection provided to the Lenders as adequate protection of their
interests in the Collateral, any DIP Financing or any cash collateral use and
shall be deemed to have waived any objections to such adequate protection, DIP
Financing or cash collateral use, including, without limitation, any objection
alleging Obligors’ failure to provide “adequate protection” of the interests of
the Second Lien Creditors in the Collateral.

(b) Adequate Protection. Notwithstanding the foregoing provisions in this
Section 2.13, in any Proceeding, if the Lenders (or any subset thereof) are
granted adequate protection in the form of Senior Adequate Protection Liens, the
Second Lien Creditors may seek (and the Lenders may not oppose) adequate
protection of their interests in the Collateral in the form of (i) a replacement
Lien on the additional collateral subject to the Senior Adequate Protection
Liens (the “Junior Adequate Protection Liens”), which Junior Adequate Protection
Liens, if granted, will be subordinate to all Liens securing the Senor
Indebtedness (including, without limitation, the Senior Adequate Protection
Liens and any “carve-out” agreed to by the Senior Agent or the other Lenders)
and any Liens securing debtor-in-possession financing (whether or not
constituting DIP Financing) on the same basis as the other Liens securing the
Second Lien Obligations are so subordinated under this Agreement (provided that
any failure of the Second Lien Creditors to obtain such Junior Adequate
Protection Liens shall not impair or otherwise affect the agreements,
undertakings and consents of the Second Lien Creditors pursuant to
Section 2.13B(a)) and (ii) superpriority claims under Section 507(b) of the
Bankruptcy Code junior in all respects to the superpriority claims granted under
Section 507(b) of the Bankruptcy Code to the Senior Agent and the Lenders on
account of any of the Senior Indebtedness or granted under Section 364(c)(1) of
the Bankruptcy Code with respect to any debtor-in-possession financing (whether
or not constituting DIP Financing) or use of cash collateral; provided that the
inability of the Second Lien Creditors to receive a Lien on actions under
Chapter 5 of the Bankruptcy Code or proceeds thereof shall not affect the
agreements and waivers set forth in this Section 2.13; and provided, further,
that the Second Lien Creditors shall have irrevocably agreed, pursuant to
Section 1129(a)(9) of the Bankruptcy Code in any stipulation and/or order
granting such adequate protection, that any such junior superpriority claims may
be paid under any plan of reorganization in any combination of cash, debt,
equity or other property having a value on the effective date of such plan equal
to the allowed amount of such junior superpriority claims. Except as expressly
set forth above, the Second Lien Creditors may not seek post-petition

 

26



--------------------------------------------------------------------------------

interest and/or adequate protection payments in any Proceeding, and the Senior
Agent and the Lenders may oppose any payments proposed to be made by any Obligor
to the Second Lien Creditors. Furthermore, in the event that any Second Lien
Creditor actually receives any post-petition interest and/or adequate protection
payments in any Proceeding, the same shall be segregated and held in trust and
promptly paid over to the Senior Agent, for the benefit of the Lenders, in the
same form as received, with any necessary endorsements, and each Second Lien
Creditor hereby authorizes the Senior Agent to make any such endorsements as
agent for the Second Lien Creditors (which authorization, being coupled with an
interest, is irrevocable) to be held and/or applied by Senior Agent in
accordance with the terms of the Loan Documents (or any Permitted Refinancing
Loan Documents) until all Senior Indebtedness (other than Excess Senior
Indebtedness) is Paid In Full before any of the same shall be made to one or
more of the Second Lien Creditors, and each Second Lien Creditor irrevocably
authorizes, empowers and directs any debtor, debtor in possession, receiver,
trustee, liquidator, custodian, conservator or other Person having authority, to
pay or otherwise deliver all such payments to the Senior Agent.

C. Sale of Collateral; Waivers. The Second Lien Creditors agree that they will
not object to or oppose a Disposition of any Collateral securing the Senior
Indebtedness (or any portion thereof) free and clear of Liens or other claims
under Section 363 of the Bankruptcy Code or any other provision of the
Bankruptcy Code, if the Lenders have consented to such or Disposition of such
assets,; provided that the Second Lien Creditors, may raise any objections to
any such Disposition of such Collateral that could be raised by any creditor of
the Obligors whose claims were not secured by any Liens on such Collateral,
provided such objections are not inconsistent with any other term or provision
of this Agreement and are not based on the status of the Second Lien Creditors
as secured creditors (without limiting the foregoing, the Second Lien Creditors
may not raise any objections based on rights afforded by Sections 363(e) and
(f) of the Bankruptcy Code to secured creditors (or by any comparable provision
of any Bankruptcy Law)) with respect to the Liens granted to the Second Lien
Creditors. The Second Lien Creditors waive any claim they may now or hereafter
have arising out of the Lenders’ election in any proceeding instituted under
Chapter 11 of the Bankruptcy Code of the application of Section 1111(b)(2) of
the Bankruptcy Code. The Second Lien Creditors agree not to initiate or
prosecute or join with any other Person to initiate or prosecute any claim,
action or other proceeding (i) challenging the enforceability of the Lenders’
claims as fully secured claims with respect to all or part of the Senior
Indebtedness or for allowance of any Senior Indebtedness (including those
consisting of post-petition interest, fees or expenses) or opposing any action
by the Senior Agent or the Lenders to enforce their rights or remedies arising
under the Loan Documents (or Permitted Refinancing Loan Documents) in a manner
which is not prohibited by the terms of this Agreement, (ii) challenging the
enforceability, validity, priority or perfected status of any Liens on assets
securing the Senior Indebtedness under the Loan Documents (or Permitted
Refinancing Loan Documents), (iii) asserting any claims which the Obligors may
hold with respect to the Lenders, (iv) seeking to lift the automatic stay to the
extent that such action is opposed by the Senior Agent or (v) opposing a motion
by the Senior Agent to lift the automatic stay. The Lenders agree not to
initiate or prosecute or join with any person to initiate or prosecute any
claim, action or other proceeding challenging the enforceability, validity,
priority or perfected status of any Liens on assets securing the Second Lien
Loans under the Subordinated Indebtedness Documents.

 

27



--------------------------------------------------------------------------------

D. Invalidated Payments. To the extent that the Lenders receive payments on the
Senior Indebtedness or proceeds of Collateral for application to the Senior
Indebtedness which are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under the Bankruptcy Code, any other federal, state or foreign
bankruptcy, insolvency or other similar law, common law, equitable cause or
otherwise (and whether as a result of any demand, settlement, litigation or
otherwise) (each a “First Lien Avoidance”), then to the extent of such payment
or proceeds received, such Secured Obligations, or part thereof, intended to be
satisfied by such payment or proceeds shall be revived and continue in full
force and effect as if such payments or proceeds had not been received by the
Lenders, and this Agreement, if theretofore terminated, shall be reinstated in
full force and effect as of the date of such First Lien Avoidance, and such
prior termination shall not diminish, release, discharge, impair or otherwise
affect the Lien priorities and the relative rights and obligations of the
Lenders and the Second Lien Creditors provided for herein with respect to any
event occurring on or after the date of such First Lien Avoidance. The Second
Lien Creditors agree that none of them shall be entitled to benefit from any
First Lien Avoidance, whether by preference or otherwise, it being understood
and agreed that the benefit of such First Lien Avoidance otherwise allocable to
them shall instead be allocated and turned over for application in accordance
with the priorities set forth in this Agreement

2.14 Separate Grants of Security and Separate Classification. Each Second Lien
Creditor acknowledges and agrees that (a) the grants of Liens pursuant to the
Loan Documents (or Permitted Refinancing Loan Documents) and the Subordinated
Indebtedness Documents constitute two separate and distinct grants of Liens and
(b) because of their differing rights in the Collateral, the Second Lien Loans
are fundamentally different from the Senior Indebtedness and must be separately
classified in any plan of reorganization proposed or adopted in an Proceeding.
The Second Lien Creditors shall not seek in any Proceeding to be treated as part
of the same class of creditors as the Lenders and shall not oppose any pleading
or motion by the Senior Agent or the Lenders for the Lenders and the Second Lien
Creditors to be treated as separate classes of creditors. Notwithstanding the
foregoing, if it is held that the claims of the Lenders and Second Lien
Creditors in respect of the Collateral constitute only one claim (rather than
separate classes of senior and junior claims), then the Second Lien Creditors
hereby acknowledge and agree that all distributions shall be made as if there
were separate classes of senior and junior claims against the Obligors in
respect of the Collateral, with the effect being that, to the extent that the
aggregate value of the Collateral exceeds the amount of the Senior Indebtedness,
the Lenders shall be entitled to receive, in addition to amounts distributed to
them in respect of principal, pre-petition interest and other claims, all
amounts owing in respect of post-petition interest, and fees, costs and charges
incurred subsequent to the commencement of the applicable Insolvency Proceeding
before any distribution is made in respect of any of the claims held by the
Second Lien Creditors. The Second Lien Creditors hereby acknowledge and agree to
turn over to the Senior Agent for the benefit of the Lenders amounts otherwise
received or receivable by them to the extent necessary to effectuate the intent
of the preceding sentence, even if such turnover has the effect of reducing the
claim or recovery of the Second Lien Creditors.

 

28



--------------------------------------------------------------------------------

  3. Continued Effectiveness of this Agreement; Modifications to Senior
Indebtedness.

(a) The terms of this Agreement, the subordination effected hereby, and the
rights and the obligations of the Subordinated Creditors, Senior Agent and
Lenders arising hereunder, shall not be affected, modified or impaired in any
manner or to any extent by: (i) any amendment or modification of or supplement
to the Credit Agreement, any other Loan Document or any Permitted Refinancing
Loan Document (to the extent such amendment, modification or supplement is not
prohibited under the terms of this Agreement) or any Subordinated Indebtedness
Document; (ii) the validity or enforceability of any of such documents; or
(iii) any exercise or non-exercise of any right, power or remedy under or in
respect of the Senior Indebtedness or the Subordinated Indebtedness or any of
the instruments or documents referred to in clause (i) above.

(b) Senior Agent and Lenders may at any time and from time to time without the
consent of or notice to any Subordinated Creditor (other than such notice
required by applicable law), without incurring liability to any Subordinated
Creditor and without impairing or releasing the obligations of any Subordinated
Creditor under this Agreement, change the manner or place of payment or extend
the time of payment of or renew or alter any Senior Indebtedness, or amend,
supplement, restate or otherwise modify in any manner any Loan Document or
Permitted Refinancing Loan Document; provided that Lenders shall not, without
the prior written consent of the holders of greater than fifty percent (50%) of
the then outstanding principal balance of the Subordinated Notes, agree to any
modification, amendment or supplement to the Loan Documents or Permitted
Refinancing Loan Documents, the effect of which is to (i) increase any
applicable interest rate (including, without limitation, by changing the
definition of any term used in the calculation thereof) with respect to the
Senior Indebtedness by more than 300 basis points in excess of the highest rate
set forth in the Credit Agreement as in effect on the Amendment No. 2 Effective
Date (excluding, without limitation, fluctuations in underlying rate indices and
imposition of a default rate of 2% per annum), (ii) directly prohibit or
restrict the payment of principal of, interest on, or other amounts payable with
respect to the Subordinated Indebtedness in a manner that is more restrictive
than the prohibitions and restrictions contained in the Credit Agreement as of
the date hereof, (iii) change the final maturity date of the Senior Indebtedness
to a date later than June 7, 2015, (iv) increase the sum of the (i) principal
amount the loans, (ii) Deferred Fee Obligations and (iii) undrawn amount of all
outstanding Letters of Credit and the unreimbursed amount of all Letters of
Credit, in each case outstanding under the Loan Documents or Permitted
Refinancing Loan Documents, to an amount in excess of the Senior Debt Limit,
(v) (w) increase the administrative agent’s fee by an amount equal to more than
50% of the administrative agent’s fee provided in the Loan Documents as of the
date hereof, (x) increase the “Unused Commitment Fee” (as such term is defined
in the Credit Agreement as of the date hereof) by more than 100 basis points per
annum, (y) increase the fee payable under Section 2.11(b)(ii) of the Credit
Agreement as of the date hereof, except as a result of any increase in the
“Applicable Margin for Eurodollar Rate Loans” (as defined in the Loan Documents
or Permitted Refinancing Loan Documents) permitted by this Agreement, or
(z) impose any new fees that are payable on a recurring basis, it being
understood that fees payable in connection with waivers, amendments, extensions
of new credit and other events are not prohibited by this clause (z),
(vi) decrease the average weighted life to maturity of the Senior Indebtedness
by more than one year or (vii) except in connection with “Permitted Liens” (as
such term is defined in

 

29



--------------------------------------------------------------------------------

the Credit Agreement as of the date hereof) or DIP Liens, subordinate in right
of payment any of the Senior Indebtedness to any other Indebtedness. In making
any calculation under clause (vi) of this subsection 3(b), (x) all changes to
repayment, redemption and prepayment provisions shall be counted toward the
limit imposed by such clause (vi) and the net effect (that is, after taking into
account reductions in or waivers of repayment, redemption or prepayment
requirements that increased the average weighted life to maturity of the Senior
Indebtedness) shall be tested and (y) each repayment, redemption or prepayment
that is amended (or waived) shall be applied to all installments of principal in
accordance with the Credit Agreement as though scheduled on the date hereof, and
the average weighted life to maturity shall be calculated based on such
application and the resulting average weighted life to maturity will be compared
to the average weighted life to maturity after applying to all installments of
principal such prepayment without giving effect to such amendment or waiver.

4. Representations and Warranties. Each Subordinated Creditor hereby represents
and warrants (as to itself and not as to any other Subordinated Creditor) to
Senior Agent and Lenders as follows:

4.1 Existence and Power. Such Subordinated Creditor is duly organized, validly
existing and in good standing under the laws of the state of its incorporation,
organization or formation, as applicable.

4.2 Authority. Such Subordinated Creditor has the power and authority to
execute, deliver and perform its obligations under this Agreement, all of which
have been duly authorized by all proper and necessary action and are not
prohibited by the organizational documents of such Subordinated Creditor.

4.3 Binding Agreements. This Agreement constitutes the legal valid and binding
obligation of such Subordinated Creditor, enforceable against such Subordinated
Creditor in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, or similar laws affecting the
enforcement of creditors’ rights generally and by equitable principles.

4.4 Conflicting Agreements. The execution, delivery and performance of this
Agreement by such Subordinated Creditor does not (a) contravene the terms of
such Subordinated Creditor’s organization documents, (b) conflict with or result
in any material breach or contravention of, or result in the creation of any
lien under, any material contract or agreement to which such Person is a party
or to which its property is subject or any order, injunction, writ or decree of
any governmental authority to which such Person or its property is subject or
(c) violate any law, rule or regulation binding upon such Person or its
property.

4.5 No Divestiture. On the date hereof, such Subordinated Creditor is the
current owner and holder of the Subordinated Note and all other Subordinated
Indebtedness Documents.

 

30



--------------------------------------------------------------------------------

4.6 Default under Subordinated Indebtedness Documents. On the date hereof, to
the knowledge of the Subordinated Creditors, no default exists under or with
respect to the Subordinated Note or any of the other Subordinated Indebtedness
Documents.

5. Cumulative Rights, No Waivers. Each and every right, remedy and power granted
to Senior Agent or Lenders hereunder shall be cumulative and in addition to any
other right, remedy or power specifically granted herein, in the Credit
Agreement, the other Loan Documents or Permitted Refinancing Loan Documents or
now or hereafter existing in equity, at law, by virtue of statute or otherwise,
and may be exercised by Senior Agent or Lenders, from time to time, concurrently
or independently and as often and in such order as Senior Agent or Lenders may
deem expedient. Any failure or delay on the part of Senior Agent or Lenders in
exercising any such right, remedy or power, or abandonment or discontinuance of
steps to enforce the same, shall not operate as a waiver thereof or affect
Senior Agent’s or Lenders’ right thereafter to exercise the same, and any single
or partial exercise of any such right, remedy or power shall not preclude any
other or further exercise thereof or the exercise of any other right, remedy or
power, and no such failure, delay, abandonment or single or partial exercise of
Senior Agent’s or Lenders’ rights hereunder shall be deemed to establish a
custom or course of dealing or performance among the parties hereto. No Obligor
shall have any right, remedy or power under this Agreement except as expressly
set forth herein.

6. Modification. Any modification or waiver of any provision of this Agreement,
or any consent to any departure by Senior Agent or any Subordinated Creditor
therefrom, shall not be effective in any event unless the same is in writing and
signed by Senior Agent and the holders of greater than fifty percent (50%) of
the then outstanding principal balance of the Subordinated Notes, and then such
modification, waiver or consent shall be effective only in the specific instance
and for the specific instance and for the specific purpose given. Any notice to
or demand on any Subordinated Creditor in any event not specifically required of
Senior Agent hereunder shall not entitle any Subordinated Creditor to any other
or further notice or demand in the same, similar or other circumstances unless
specifically required hereunder.

7. Additional Documents and Actions. Each Subordinated Creditor at any time, and
from time to time, after the execution and delivery of this Agreement, upon the
request of Senior Agent and at the expense of Borrowers, promptly will execute
and deliver such further documents and do such further acts and things as Senior
Agent may reasonably request in order to effect fully the purposes of this
Agreement.

8. Notices. All notices and communications under this Agreement shall be in
writing and shall be (i) delivered in person, (ii) mailed, postage prepaid,
either by registered or certified mail, return receipt requested,
(iii) delivered by overnight express courier, or (iv) sent by telecopy (with
such telecopy to be confirmed promptly in writing sent in accordance with
clauses (i), (ii) or (iii) above), addressed in each case as follows:

If to a Subordinated Creditor:

At its address beneath its signature

On the Signature pages hereto

 

31



--------------------------------------------------------------------------------

If to any Obligor: The Princeton Review, Inc. 111 Speen Street, Suite 550
Framingham, MA 01701 Attention:    General Counsel Telecopy:    (508) 663-5115
with a copy to: Goodwin Proctor LLP Exchange Place 53 State Street Boston, MA
02109 Attention:    E. Matson Sibble, Jr., Esq. Telecopy:    (617) 523-1231 If
to Senior Agent: General Electric Capital Corporation 2325 Lakeview Parkway,
Suite 700 Alpharetta, GA 30009 Attention:    Account Manager - The Princeton
Review, Inc. Telecopy:    (678) 624-7903 with a copy to: General Electric
Capital Corporation 500 West Monroe Street Chicago, Illinois 60661 Attention:   
Legal Services    Corporate Finance Telecopy:    (312) 441-6876

or to any other address, as to any of the parties hereto, as such party shall
designate in a written notice to the other parties hereto. All notices sent
pursuant to the terms of this Section 8 shall be deemed received (i) if
personally delivered, then on the Business Day of delivery, (ii) if sent by
overnight, express carrier, on the next Business Day immediately following the
day sent, (iii) if sent by registered or certified mail, on the earlier of the
third Business Day following the day sent or when actually received or (iv) if
delivered by telecopy, on the date of transmission if transmitted on a Business
Day before 4:00 p.m. New York time, otherwise on the next Business Day.

 

32



--------------------------------------------------------------------------------

9. Severability. The illegality or unenforceability of any provision of this
Agreement or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Agreement.

10. Successors and Assigns. This Agreement shall inure to the benefit of the
successors and assigns of Senior Agent and Lenders and shall be binding upon the
successors and assigns of Subordinated Creditors and Obligors.

11. Counterparts. This Agreement may be executed in any number of counterparts
and by different parties in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Signature pages may be detached from
multiple separate counterparts and attached to a single counterpart. Delivery of
an executed signature page of this Agreement (or any notice or agreement
delivered pursuant to the terms hereof) by facsimile transmission or electronic
transmission shall be as effective as delivery of a manually executed
counterpart hereof.

12. Defines Rights of Creditors; Subrogation.

A. The provisions of this Agreement are solely for the purpose of defining the
relative rights of the Subordinated Creditors, Senior Agent and Lenders and
shall not be deemed to create any rights or priorities in favor of any other
Person, including, without limitation, any Obligor. As between the Obligors and
the Subordinated Creditors, nothing contained herein shall impair the
unconditional and absolute obligation of the Obligors to the Subordinated
Creditors to pay the Subordinated Indebtedness as such Subordinated Indebtedness
shall become due and payable in accordance with the Subordinated Indebtedness
Documents. The failure of any Obligor to make any payment to any Subordinated
Creditor due to the operation of this Agreement shall not be construed as
prohibiting the occurrence of a Subordinated Default.

B. Subject to the Payment in Full of the Senior Indebtedness, in the event and
to the extent cash, property or securities otherwise payable or deliverable to
the holders of the Subordinated Indebtedness shall have been applied pursuant to
this Agreement to the payment of Senior Indebtedness, then and in each such
event, the holders of the Subordinated Indebtedness shall be subrogated to the
rights of each holder of Senior Indebtedness to receive any further payment or
distribution in respect of or applicable to the Senior Indebtedness; and, for
the purposes of such subrogation, no payment or distribution to the holders of
Senior Indebtedness of any cash, property or securities to which any holder of
Subordinated Indebtedness would be entitled except for the provisions of this
Agreement shall, and no payment over pursuant to the provisions of this
Agreement to the holders of Senior Indebtedness by the holders of the
Subordinated Indebtedness shall, as between any Obligor, its creditors other
than the holders of Senior Indebtedness and the holders of Subordinated
Indebtedness, be deemed to be a payment by such Obligor to or on account of
Senior Indebtedness.

13. Conflict. In the event of any conflict between any term, covenant or
condition of this Agreement and any term, covenant or condition of any of the
Subordinated Indebtedness Documents, the provisions of this Agreement shall
control and govern.

 

33



--------------------------------------------------------------------------------

14. Statement of Indebtedness to Subordinated Creditors. Borrowers will furnish
to (a) Senior Agent upon its reasonable request, a statement of the indebtedness
owing from Obligors to Subordinated Creditors, and will give Senior Agent access
to the books of Obligors in accordance with the Credit Agreement so that Senior
Agent can make a full examination of the status of such indebtedness, and
(b) each Subordinated Creditor upon its reasonable request, a statement of the
indebtedness owing from Obligors to Senior Agent and Lenders, and will give each
Subordinated Creditor access to the books of Obligors in accordance with the
Subordinated Note Purchase Agreement so that each Subordinated Creditor can make
a full examination of the status of such indebtedness.

15. Headings. The captions and headings of this Agreement are for convenience of
reference only and shall not affect the interpretation of this Agreement.

16. Termination. This Agreement shall terminate upon the indefeasible Payment in
Full of the Senior Indebtedness; provided, however, this Agreement shall be
reinstated if at any time any payment of any of the Senior Indebtedness is
rescinded or must otherwise be returned by any holder of the Senior Indebtedness
or any representative of such holder and the Senior Indebtedness, or portion
thereof, intended to have been satisfied shall be deemed to be reinstated and
outstanding as if such payment had not occurred.

17. Subordinated Default Notice. The Subordinated Creditors and Borrowers each
shall provide Senior Agent with a Subordinated Default Notice upon the
occurrence of each Subordinated Default, and the Subordinated Creditors and
Borrowers each shall notify Senior Agent in the event such Subordinated Default
is cured or waived.

18. No Contest of Senior Indebtedness or Liens; No Security for Subordinated
Indebtedness. Each Subordinated Creditor agrees that it will not, and will not
encourage any other Person to, at any time, contest the validity, perfection,
priority or enforceability of the Senior Indebtedness or Liens in the Collateral
granted to Senior Agent pursuant to the Credit Agreement, the other Loan
Documents or the Permitted Refinancing Loan Documents or accept or take any
collateral security for the Subordinated Indebtedness (other than Permitted
Judgment Liens).

19. Governing Law. The laws of the State of New York shall govern all matters
arising out of, in connection with or relating to this Agreement, including,
without limitation, its validity, interpretation, construction, performance and
enforcement.

20. Submission to Jurisdiction. Any legal action or proceeding with respect to
this Agreement may be brought in the courts of the State of New York located in
the City of New York, Borough of Manhattan, or of the United States of America
sitting in New York, New York for the Southern District of New York and, by
execution and delivery of this Agreement, each Subordinated Creditor hereby
accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts. The parties hereto
hereby irrevocably waive any objection, including any objection to the laying of
venue or based on the grounds of forum non conveniens, that any of them may now
or hereafter have to the bringing of any such action or proceeding in such
jurisdictions.

 

34



--------------------------------------------------------------------------------

21. WAIVER OF JURY TRIAL. THE PARTIES HERETO, TO THE EXTENT PERMITTED BY LAW,
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT
OF, IN CONNECTION WITH OR RELATING TO, THIS AGREEMENT AND ANY OTHER TRANSACTION
CONTEMPLATED HEREBY AND THEREBY. THIS WAIVER APPLIES TO ANY ACTION, SUIT OR
PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE.

22. Purchase Option.

22.1 Purchase Notice. Within three (3) Business Days following acceleration of
the Senior Indebtedness, the Senior Agent shall deliver to the Subordinated
Creditors written notice of any such expiration, failure and/or acceleration (as
applicable), and Subordinated Creditors (or any of them acting in concert),
during a period of ten (10) Business Days after the delivery of such written
notice from the Senior Agent, shall have the option to purchase from the Lenders
all (but not less than all) of the Senior Indebtedness (including any unfunded
commitments) by giving a written notice (the “Purchase Notice”) to Senior Agent
prior to the expiration of such ten (10) Business Day period (the Subordinated
Creditor or Subordinated Creditors, as the case may be, giving the Purchase
Notice being herein referred to individually as a “Purchasing Creditor” and
collectively as the “Purchasing Creditors”). The Purchase Notice from the
Purchasing Creditors to Senior Agent shall be irrevocable.

22.2 Purchase Option Closing. On the date specified by the Purchasing Creditors
in the Purchase Notice (which shall not be less than three (3) Business Days nor
more than five (5) Business Days after the receipt by Senior Agent of the
Purchase Notice), Lenders shall sell to the Purchasing Creditors, and the
Purchasing Creditors shall purchase from Lenders, all of the Senior Indebtedness
(including any unfunded commitments), and during such period, absent Exigent
Circumstances, Senior Agent shall not take any Enforcement Action against the
Collateral without the consent of the Purchasing Creditors (other than exercise
of control over the Obligors’ payment Collateral, including accounts,
instruments, chattel paper, letters of credit, deposit accounts, securities
accounts, payment intangibles, letter-of-credit rights and supporting
obligations, as those terms are defined in the Uniform Commercial Code).

22.3 Purchase Price. Such purchase and sale shall be made by execution and
delivery by the Purchasing Creditors of an Assignment and Acceptance Agreement
in the form attached to the Credit Agreement or the equivalent form under any
Permitted Refinancing Loan Documents. Upon the date of such purchase and sale,
the Purchasing Creditors shall (i) pay to Senior Agent for the benefit of
Lenders as the purchase price therefor the full amount of all the Senior
Indebtedness then outstanding and unpaid (including principal, interest, fees,
Eurodollar breakage or similar breakage amounts, and expenses, including
reasonable attorneys’ fees and expenses), without regard to any prepayment
penalty or premium, (ii) furnish cash collateral to Senior Agent with respect to
any outstanding letters of credit that were issued pursuant to the Credit
Agreement or any Permitted Refinancing Loan Documents, as applicable, in such
amounts as are required under the Credit Agreement or, after consummation of a
Permitted Refinancing, the Permitted Refinancing Loan Documents (provided, that
such collateralization shall not exceed 105% of the aggregate then undrawn face
amount of all such letters of credit), (iii) agree to reimburse Senior Agent and
the Lenders for any loss, cost, damage or expense

 

35



--------------------------------------------------------------------------------

(including reasonable attorneys’ fees and legal expenses) in connection with any
commissions, fees, costs or expenses related to any issued and outstanding
letters of credit under the Credit Agreement or, after consummation of a
Permitted Refinancing, the Permitted Refinancing Loan Documents as described
above and any checks or other payments provisionally credited to the Senior
Indebtedness, and/or as to which Lenders have not yet received final payment and
(iv) agree to reimburse (or, to the extent required by the Senior Agent, back by
stand-by letters of credit (issued by issuers acceptable to the Senior Agent) or
cash collateral in a manner and pursuant to documents satisfactory to Senior
Agent) Lenders in respect of bona fide indemnification obligations of the
Obligors under the Loan Documents or Permitted Refinancing Loan Documents, as
the case may be, as to matters or circumstances that could reasonably be
expected to result in any loss, cost, damage or expense (including reasonable
attorneys’ fees and legal expenses) to Senior Agent or Lenders. Such purchase
price and cash collateral shall be remitted by wire transfer of immediately
available Dollars to such bank account of Senior Agent as Senior Agent may
designate in writing to the Purchasing Creditors for such purpose. Interest
shall be calculated to but excluding the Business Day on which such purchase and
sale shall occur if the amounts so paid by the Purchasing Creditors to the bank
account designated by Senior Agent are received in such bank account prior to
1:00 p.m. New York time and interest shall be calculated to and including such
Business Day if the amounts so paid by the Purchasing Creditors to the bank
account designated by Senior Agent are received in such bank account later than
1:00 p.m. New York time.

22.4 Nature of Sale. Such purchase and sale shall be expressly made without
representation or warranty of any kind by Senior Agent or any Lender as to the
Senior Indebtedness or otherwise and without recourse to Senior Agent or any
Lender, except for several (not joint) representations and warranties as to the
following: (i) the notional amount of the Senior Indebtedness being purchased
from such Lender (including as to the principal of and accrued and unpaid
interest on such Senior Indebtedness, and fees and expenses in respect thereof
and the amount payable upon termination in the case of hedging or similar
obligations), (ii) that such Lender owns such Senior Indebtedness free and clear
of any Liens created by such Lender, and (iii) such Lender has the full right
and power to assign such Senior Indebtedness and such assignment has been duly
authorized by all necessary action by such Lender.

[remainder of page intentionally left blank]

 

36



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Subordinated Creditors, the Obligors and Senior Agent have
caused this Agreement to be executed as of the date first above written.

 

SUBORDINATED CREDITORS: SANKATY CREDIT OPPORTUNITIES IV, L.P. By:  

/s/ Michael Ewald

  Name: Michael Ewald   Title: Authorized Signatory c/o Sankaty Advisors, LLC
Attn: Carolyn Clark 111 Huntington Avenue Boston, MA 02199 With a copy to:
Proskauer Rose LLP One International Place Boston, MA 02110 Attn: Stephen A.
Boyko, Esq. Tel: (617) 526-9770 Fax: (617) 526-9899 SANKATY CREDIT OPPORTUNITIES
III, L.P. By:  

/s/ Michael Ewald

  Name: Michael Ewald   Title: Authorized Signatory c/o Sankaty Advisors, LLC
Attn: Carolyn Clark 111 Huntington Avenue Boston, MA 02199 With a copy to:
Proskauer Rose LLP One International Place Boston, MA 02110 Attn: Stephen A.
Boyko, Esq. Tel: (617) 526-9770 Fax: (617) 526-9899



--------------------------------------------------------------------------------

SANKATY CREDIT OPPORTUNITIES II, L.P. By:  

/s/ Michael Ewald

  Name: Michael Ewald   Title: Authorized Signatory c/o Sankaty Advisors, LLC
Attn: Carolyn Clark 111 Huntington Avenue Boston, MA 02199 With a copy to:
Proskauer Rose LLP One International Place Boston, MA 02110 Attn: Stephen A.
Boyko, Esq. Tel: (617) 526-9770 Fax: (617) 526-9899 SANKATY CREDIT OPPORTUNITIES
(OFFSHORE MASTER) IV, L.P. By:  

/s/ Michael Ewald

  Name: Michael Ewald   Title: Authorized Signatory c/o Sankaty Advisors, LLC
Attn: Carolyn Clark 111 Huntington Avenue Boston, MA 02199 With a copy to:
Proskauer Rose LLP One International Place Boston, MA 02110 Attn: Stephen A.
Boyko, Esq. Tel: (617) 526-9770 Fax: (617) 526-9899

[SIGNATURE PAGE TO AMENDED AND RESTATED SENIOR SUBORDINATION AGREEMENT]



--------------------------------------------------------------------------------

FALCON STRATEGIC PARTNERS III, LP By: Falcon Strategic Investments III, LP, its
general partner By: Falcon Strategic Investments GP III, LLC, its general
partner By:  

/s/ John Schnabel

  Name: John Schnabel   Title: Director Falcon Strategic Partners III, LP 450
Park Avenue, 10th Floor New York, New York 10022 Attn: John Schnabel With a copy
to: Kirkland & Ellis LLP 601 Lexington Avenue New York, New York 10022 Attn:
Srinivas Kaushik, Esq. Tel: (212) 446-4818 Fax: (212) 446-4900 FALCON MEZZANINE
PARTNERS II, LP By: Falcon Mezzanine Investments II, LLC, its general partner
By:  

/s/ John Schnabel

  Name: John Schnabel   Title: Director / Vice President Falcon Mezzanine
Partners II, LP 450 Park Avenue, 10th Floor New York, New York 10022 Attn: John
Schnabel With a copy to: Kirkland & Ellis LLP 601 Lexington Avenue New York, New
York 10022 Attn: Srinivas Kaushik, Esq. Tel: (212) 446-4818 Fax: (212) 446-4900

[SIGNATURE PAGE TO AMENDED AND RESTATED SENIOR SUBORDINATION AGREEMENT]



--------------------------------------------------------------------------------

FMP II CO-INVESTMENT, LLC By:  

/s/ John Schnabel

  Name: John Schnabel   Title: Vice President FMP II Co-Investments, LLC 450
Park Avenue, 10th Floor New York, New York 10022 Attn: John Schnabel (Falcon
Investments) With a copy to: Kirkland & Ellis LLP 601 Lexington Avenue New York,
New York 10022 Attn: Srinivas Kaushik, Esq. Tel: (212) 446-4818 Fax:
(212) 446-4900

[SIGNATURE PAGE TO AMENDED AND RESTATED SENIOR SUBORDINATION AGREEMENT]



--------------------------------------------------------------------------------

SENIOR AGENT: GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation, as
Administrative Agent By:  

/s/ Thomas Costello

Its:   Duly Authorized Signatory

OBLIGORS:

THE PRINCETON REVIEW, INC.,

a Delaware corporation

By:  

/s/ Christian Kasper

Name:   Christian Kasper Title:   Chief Financial Officer

PRINCETON REVIEW OPERATIONS, L.L.C.,

a Delaware limited liability company

By:  

/s/ Christian Kasper

Name:   Christian Kasper Title:   Vice President & Treasurer TEST SERVICES,
INC., a Colorado corporation By:  

/s/ Christian Kasper

Name:   Christian Kasper Title:   Vice President & Treasurer THE PRINCETON
REVIEW OF ORANGE COUNTY, LLC, a Delaware limited liability company By:  

/s/ Christian Kasper

Name:   Christian Kasper Title:   Vice President & Treasurer

[SIGNATURE PAGE TO AMENDED AND RESTATED SENIOR SUBORDINATION AGREEMENT]



--------------------------------------------------------------------------------

PENN FOSTER, INC., a Pennsylvania corporation By:  

/s/ Christian Kasper

Name:   Christian Kasper Title:   Vice President & Treasurer PENN FOSTER
EDUCATION GROUP, INC., a Delaware corporation By:  

/s/ Christian Kasper

Name:   Christian Kasper Title:   Vice President & Treasurer

[SIGNATURE PAGE TO AMENDED AND RESTATED SENIOR SUBORDINATION AGREEMENT]